Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 1 of 39




                  EXHIBIT "M"
     Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 2 of 39
       ; Case i:20-cv-Q]      Document 75-3 "Filed ittlfto Rage 2 of 39


                                                                 1
                                        AGREEMENT


                                          betweeri;


                      F.J. SCIAM E CONSTRUCTION CO., INC. ("Contractor"}


                                             and


                     WHITESTONE CONSTRUCTION CORP. ("Subcontractor")


                                   Dated: October 7, 2013




I:

I:
         .T-   :?;




                                                                             Received


                                                                           OCT 0 8 2013
                                                                                By:
                                                                  Whltestone Construction Corp.



 :




                                                         •   '                            _
    Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 3 of 39
      Case 1:20-   01006-GHW   Document 75-3   Filed 11/11/20   Page 3 of 39

               V                                +




                                                                                         Orf
                                                                                         O>
                                                                                         3®
                                                                                         mm
o                                                                                        22
                                                                                         ho
                                                                                         </> -n




                                                            OCT 0 8
                                                                  By:
                                                                           ctlon Corp.
                                                       WWtestone Constru
     Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 4 of 39
         Case l:20-cv-01006-GHW    Document 75-3       Filed 11/11/20       Page 4 of 39


                        t                                         f
                           SUBCONTRACT AGREEMENT




    TABLE OF CONTENTS

    Section 1        AIA

    Section 2        Rider A

    Section 3        Checklist

    Section 4        Rider B

                        Exhibit A - Description of Project
                        Exhibit B - Staffing Plan / Key Personnel
                        Exhibit C - Access and Project Site Security Plan
                        Exhibit D - Project Site Logistics Plan
                        Exhibit E - Procurement Plan / Purchasing Schedule
                        Exhibit F — Safety Requirements
                        Exhibit G - Subcontractor Insurance Requirements
                        Exhibit H - Cost of the Work
                        Exhibit I - Design Professionals
                        Exhibit J - Project Drawings
                        Exhibit K - Project Specifications
                        Exhibit L - Sciame Project Schedule
                        Exhibit M - Indemnitees
                        Exhibit N - Subcontractor's Waiver and Release of Lien
                        Exhibit O - Subcontractor's Final Affidavit and Release of Claims
                        Exhibit P - Project Communications Program
                        Exhibit Q - Closeout Procedures & Documentation
                        Exhibit R - Subcontractor Warranty




L
    Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 5 of 39
      Case l:20-cv-01006-GHW Document 75-3   Filed 11/11/20    Page 5 of 39

                                              #                                      m
                                                                                     1




o                                                             Kecalved


                                                           OCT 0 8 2013
                                                                  By:
                                                     Whitestone Construction Corp,
                                   Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 6 of 39
                                          Case l:20-cv-01006-GHW                            Document 75-3                  Filed 11/11/20               Page 6 of 39




                                  •AIA                                    Document A401 " -2007
                                   Standard Form of Agreement Between Contractor and Subcontractor

                                  SUBCONTRACTOR'S ATTENTION IS CALLED TO THE RIDERS TO THIS AGREEMENT.
                                  THESE RIDERS FORM AN INTEGRAL PART OF THE AGREEMENT AND BY EXECUTING THE
                                  SUBCONTRACT, THE SUBCONTRACTOR SHALL BE BOUND BY ALL TERMS AND
                                                                                                                                                      ADDITIONS AND DELETIONS:
                                  CONDITIONS SET FORTH IN THESE RIDERS AND ALL OTHER DOCUMENTS
    fS:iV-V I'.'                                                                                                                                      The author of this document has
                                  INCORPORATED BY REFERENCE HEREIN
                                                                                                                                                      added information needed for its
                                                                                                                                                      completion. The author may also
                                                                                                                                                      have revised the text of the original
                                  AGREEMENT made as of the 7th day of October in the year 2013                                                        AIA standard form. An Additions and
                                                                                                                                                      Deletions Report that notes added

                 I
                                                                                                                                                      information as well as revisions to the
                                  BETWEEN the Contractor:                                                                                             standard form text is available from
                                                                                                                                                      the author and should be reviewed. A
    : Y;-i
                                                                                                                                                      vertical line in the left margin of this
                                  F J. SCIAME CONSTRUCTION CO., INC.                                                                                  document indicates where the author
                                  1 4 Wall Street -2"d Floor                                                                                          has added necessary information
                                  New York, New York 10005                                                                                            and where the author has added to or
                                                                                                                                                      deleted from the original AIA text.

                                                                                                                                                      This document has important legal
                                  and the Subcontractor:
                                                                                                                                                      consequences. Consultation with an
                                                                                                                                                      attorney is encouraged with respect
                                  WHITESTONE CONSTRUCTION CORP
                                                                                                                                                      to its completion or modification.
                                  50-52 49 Street.   : i
                                  Woodside, NY 11377                                                                                                  AIA Document A201 ™-20O7,
                                                                                                                                                      General Conditions of the Contract
                                                                                                                                                      for Construction, is adopted in this
                                                                                                                                                      document by reference.
                                  The Contractor has made a contract for construction (hereinafter, the Prime Contract)
                                  dated:                                                                                                              This document has been approved
                                                                                                                                                      and endorsed by the Associated
                                  with the Owner: .                          ,                                                                        Specialty Contractors, Inc.

       UN I';.:.;:?:;
                                  CITY UNIVERSITY CONSTRUCTION FUND
                                  555 West 57th Street
                                  New York, New York 10019



,       (It,                      for the following Project:

                                  NEW YORK CITY COLLEGE OF TECHOLOGY - NEW ACADEMIC BUILDING
                                 : 285 Jay Street.
                                  Brooklyn, NY 11201



                                  The Prime Contract provides for the furnishing of labor, materials, equipment and services
                                  in connection with the construction of the Project. A copy ofthe Prime Contract, consisting
                                  of the Agreement Between Owner and Contractor (from which compensation amounts
                                  may be deleted) and the other Contract Documents enumerated therein, has been made
                              »•... available to the Subcontractor.

                                  The Architect for the Project:


                                  AIA Document A401™ -2007. Copyright © 1915, 1925        1937, 1951, 1958, 1961, 1963, 1966. 1967, 1972, 1978, 1987, 1997 and 2007 by The American Institute
                     mil          of Architects. All rights reserved. WARNING: This AIA   Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized
                                  reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the     1
                                  maximum extent possible under the law. This document was produced by AIA software at 10:22:38 on 12/11/2013 under Order No.6110728933_1 which expires
                        / ?       on 04/06/2014, and is not for resale.
                                  User Notes:                                                                                                                                (1180134772)
                      Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 7 of 39
                             Case l:20-cv-0100^GHW                             Document 75-3                  Filed 11/11/20               Page 7 of 39

                                                            *

                      PERKINS EASTMAN
                      1 15 Fifth Avenue
                      New York, New York 1 0003



                      The Contractor and the Subcontractor agree as follows.




      HAT;",
      '••Yx'""'"-'




                     AIA Document A401 w - 2007 . Copyright O 1915, 1925 .1937, 1951, 1958. 1961. 1963, 1966, 1967, 1972, 1978, 1987, 1997 and 2007 by The American Institute
Irfit.               ot Architects. All rights reserved. WARNING: This AIA Document is protected by U.S. Copyright Law and International Treaties. Unauthorized
                     reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the   2
  I                  maximum extent possible under the law. This document was produced by AIA software at 10:22:38 cn 12/11/2013 under Order No.61 10728933_1 which expires
                     on 04/06/2014, and is not for resale.
                     User Notes:
                                                                                                                                                           (1180134772)
         Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 8 of 39
               Case l:20-cv-01006-GHW                             Document 75-3                  Filed 11/11/20              Page 8 of 39

                                                *                                                           m

        TABLE OF ARTICLES


        1           THE SUBCONTRACT DOCUMENTS

        2           MUTUAL RIGHTS AND RESPONSIBILITIES

        3           CONTRACTOR

        4           SUBCONTRACTOR


        5           CHANGES IN THE WORK

        6           MEDIATION AND BINDING DISPUTE RESOLUTION

        7           TERMINATION, SUSPENSION OR ASSIGNMENT OF THE SUBCONTRACT


        8           THE WORK OF THIS SUBCONTRACT


        9           DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

        10          SUBCONTRACT SUM


        11          PROGRESS PAYMENTS

        12          FINAL PAYMENT

        13          INSURANCE AND BONDS

        14          TEMPORARY FACILITIES AND WORKING CONDITIONS

        15          MISCELLANEOUS PROVISIONS

        16          ENUMERATION OF SUBCONTRACT DOCUMENTS

        ARTICLE 1    THE SUBCONTRACT DOCUMENTS
        §1,1 The Subcontract Documents consist of (1) this Agreement; (2) the Prime Contract, consisting of the Agreement
        between the Owner and Contractor and the other Contract Documents enumerated therein; (3) Modifications issued
        subsequent to the execution of the Agreement between the Owner and Contractor, whether before or after the
        execution of this Agreement; (4) other documents listed in Article 16 of this Agreement; and (5) Modifications to this
        Subcontract issued after execution of this Agreement. These form the Subcontract, and are as &lly a part of the
        Subcontract as if attached to this Agreement or repeated herein. The Subcontract represents the entire and integrated
        agreement between the parties hereto and supersedes prior negotiations, representations or agreements, either written
        or oral. An enumeration of the Subcontract Documents, other than Modifications issued subsequent to the execution of
        this Agreement, appears in Article 16.


        § 1.2 The Subcontract may be amended or modified only by a Modification. The Subcontract Documents shall not be
        construed to create a contractual relationship of any kind ( l ) between the Architect and the Subcontractor, (2) between
        the Owner and the Subcontractor, or (3) between any persons or entities other than the Contractor and Subcontractor.




        § 1.3 Contractor shall make available the Subcontract Documents to the Subcontractor prior to execution of this
        Agreement, and thereafter, upon request, but the Contractor may charge the Subcontractor for the reasonable cost of
        reproduction.




        AIA Document A401™- 2007. Copyright © 1915, 1925        1937, 1951, 1958. 1961. 1963, 1966, 1967, 1972, 1978, 1987, 1997 and 2007 by The American Institute
In ii   of Architects. All rights reserved. WARNING: This AIA    Document is protected by U.S. Copyright Law and International Treaties. Unauthorized
        reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the    3
  /     maximum extent possible under the law. This document was produced by AIA software at 10:22:38 on 12/1 1/2013 under Order No.61 10728933J which expires
        on 04/06/2014, and is not for resale.
        User Notes:                                                                                                                               (1180134772)
          Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 9 of 39
                 Case l:20-cv-01006-GHW ' Document 75-3                                           Filed 11/11/20              Page 9 of 39


                                                 #                                                             «

       | (Paragraph deleted)
          ARTICLE 2      MUTUAL RIGHTS AND RESPONSIBILITIES
          § 2.1 OBLIGATIONS AND RIGHTS UNDER PRIME CONTRACT.
        ; §2,1.1 Subcontractor expressly assumes to Contractor all ofthe obligations and responsibilities for the performance of
          this Subcontract as the Contractor assumes toward the Owner respecting performance of the Prime Contract (all
          documents that comprise the Owner-Contractor Agreement). Subcontractor agrees that Contractor shall have,
       . together with all other rights it may have under other terms of this Subcontract or otherwise, and to the fullest extent
          permitted by law, all rights and remedies against Subcontractor respecting the performance of this Subcontract that the
          Owner has against Contractor respecting the performance of the Prime Contract. This includes, without limitation,
         any exculpatory and indemnity provisions; any duty, including any absolute duty, to protect the Work; any exclusions
         or limitations upon Claims for damages for delay; any limitations of time, notice requirements, procedures or
         conditions precedent respecting Claims or requests of any kind; suspension of work; termination of the Contract; any
          requirements for documentation, substantiation, or certification of Claims or requests of any kind; any warranties or
         guarantees including specific guarantee retainage provisions; and any dispute resolution provisions, including forum,
        jurisdiction and venue provisions. Any time provisions imposed upon the Contractor under the Prime Contract or by
         law shall be binding upon the Subcontractor. Subcontractor must in each case provide Contractor with notice in time
        to allow the Contractor reasonable opportunity to evaluate and timely act upon any Claim or position asserted by
        Subcontractor. Subcontractor represents that it is fully familiar with the terms and conditions of the Prime Contract
        concerning all of the foregoing. The Subcontract, the Prime Contract and the other Contract Documents are intended
        to supplement and complement each other and shall, where possible, be thus interpreted. If, however, any provision of
        the Subcontract conflicts with a provision of the Prime Contract or any ofthe other Contract Documents, the provision
         impdsing the more stringent or restrictive responsibility, obligation or limitation on Subcontractor shall govern.

         § 2.1,2 The Prime Contract and all documents incorporated by reference therein shall continue to be a Contract
        Document and, as such, is incoiporated herein and made a part hereof, and Subcontractor shall continue to be bound
        by the Prime Contract notwithstanding any termination, expiration or cancellation of the Prime Contract, or the
          assignment or reassignment of the Prime Contract by Construction Manager or Owner. The intent of the Contract
          Documents is to include all items necessary for the proper and timely execution and completion of the Work. The
          Contract Documents are complementary, and what is required by one shall be as binding as if required by all;
       . performance by Subcontractor shall he required if and to the extent consistent with the Contract Documents and
          inferable from them as being necessary to produce the intended results. In the event of any conflict or discrepancy
          between or among different versions of the same Contract Document, the most recently issued version takes
          precedence over previous versions. In the event of any conflict or discrepancy between provisions in separate
          Contract Documents, the provision imposing the more stringent or restrictive responsibility, obligation or limitation
          on Subcontractor shall govern. Ifthe conflict or discrepancy between or among separate Contract Documents pertains
        , to. (i) quantity, then the Contract Document requiring the greater quantity shall be deemed to be more stringent, (ii)
         quality, then the Contract Document requiring the better quality shall be deemed to be more stringent, or (iii) cost, then
        the Contract Document requiring the greater cost shall be deemed to be more stringent.


         § 2.1.3 The Specifications and the Drawings shall be equal in authority and priority; provided, however, that in the
       : event of conflict, (i) the Drawings shall govern as to the quantity and location, and (ii) the Specifications shall govern
         as to quality and performance.

         § 2.1.4 For all purposes, the terms "Contractor" and "Construction Manager" shall be interchangeable and at all times
         shall refer to F.J. Sciame Construction Co., Inc. For all purposes of each Rider to this Agreement, the term
         "Subcontractor" shall refer to the Subcontractor identified on page 1 of this Agreement.


        ARTICLE 3    CONTRACTOR
        § 3.1 SERVICES PROVIDED BY THE CONTRACTOR
         § 3.1.1 The Contractor shall cooperate with the Subcontractor in scheduling and performing the Contractor's Work to
         avoid conflicts or interference in the Subcontractor's Work and shall expedite written responses to submittals made by
        the Subcontractor in accordance with Section 4.1 and Article 5. Promptly after execution of this Agreement, the
         Contractor shall provide the Subcontractor copies of the Contractor's construction schedule and schedule of
         submittals, together with such additional scheduling details as will enable the Subcontractor to plan and perform the
         Subcontractor's Work properly. The Contractor shall promptly notify the Subcontractor of subsequent changes in the
         construction and submittal schedules and additional scheduling details.



         AIA Document A401™- 2007. Copyright ©1915, 1925         1937, 1951, 1958, 1961,1963, 1966, 1967, 1972, 1978, 1987, 1997 and 2007 by The American Institute
Inil     oi Architects. All rights reserved. WARNING: This AIA   Document is protected by U.S. Copyright Law and International Treaties. Unauthorized                 *
         reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the
         maximum extent possible under the law. This document was produced by AIA software al 10:22:38 on 12/11/2013 under Order No.6110728933_1 which expires
  /
         on 04/06/2014, and is not for resale.
         User Notes:                                                                                                                              (1180134772)
                     Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 10 of 39
                                Case l:20-cv-01006-GHW Document 75-3                                        Filed 11/11/20              Page 10 of 39




                     § 3.1.2 The Contractor shall provide suitable areas for storage of the Subcontractor's materials and equipment during .
                     the course of the Work as described in the Specifications and Bid Booklet. ..


                     § 3.1.3 Except as provided in Article 14, the Contractor's equipment will be available to the Subcontractor only at the
                     Contractor' s discretion and on mutually satisfactory terms,                   •

                     § 3.2 COMMUNICATIONS
                     § 3.2.1 The Contractor shall promptly make available to the Subcontractor information, including information
                     received from the Owner, that affects this Subcontract and that becomes available to the Contractor subsequent to
                     execution of this Subcontract.

                   | § 3.2.2 [Intentionally. Omitted]

                   | § 3.2.3 [Intentionally Omitted]

                     § 3,2,4 Ifhazardous substances of a type of which an employer is required by lawto notify its employees are being
                     used on the site by the Contractor, a subcontractor or anyone directly or indirectly employed by them (other than the
                     Subcontractor), the Contractor shall, prior to harmful exposure ofthe Subcontractor's employees to such substance,
                     give written notice of the chemical composition thereof to the Subcontractor in sufficient detail and time to permit the
                     Subcontractor's compliance with such laws.

                     § 3.2.5 The Contractor shall furnish to the Subcontractor within 30 days after receipt of a written request, or earlier if
                     so required by law, information necessary and relevant for the Subcontractor to evaluate, give notice of or enforce
                     mechanic's lien rights. Such information shall include a correct statement of the record legal title to the property,
                     usually referred to as the site, on which the Project is located and the Owner's interest therein.

                     § 3.2,6 Ifthe Contractor asserts or defends a claim against the Owner that relates to the Work of the Subcontractor, the
                     Contractor shall promptly make available to the Subcontractor all information relating to the portion of the claim that
                     relates to the Work ofthe Subcontractor.


                     § 3,3 CLAIMS BY THE CONTRACTOR
                     § 3.3.1 Liquidated damages for delay, as described in Section 9.3 of this Agreement, shall be assessed against the
                     Subcontractor only to the' extent caused by the Subcontractor or any person or entity for whose acts the Subcontractor
                         may be liable, and in no case for delays or causes arising outside the scope of this Subcontract.


                     §: 3.3.2 The Contractor's claims for the costs of services or materials provided due to the Subcontractor's failure to
                     execute the Work shall require
     a.        .
                            :     ,1       seven days' written notice prior to the Contractor's providing services or materials, except in an
 asif m              -                 .   emergency; and
                                  .2       written compilations to the Subcontractor of services and materials provided by the Contractor and
                                           charges for such services and materials no later than the fifteenth day of the month following the
                                           Contractor's providing such services or materials.


                     § 3.4 CONTRACTOR'S REMEDIES
                     § 3.4.1 SUBCONTRACTORS FAILURE TO PERFORM WORK
                     If the Subcontractor defaults under or foils to carry out the Work in accordance with, the Contract Documents and foils
                     withint a five (5) day period after receipt of written notice from Contractor to commence and continue correction of
                     such default or failure with diligence and promptness, the Contractor may, without prejudice to any other remedies the
                   , Contractor may have, cany out the Work or otherwise cure the default. In such case an appropriate Construction
                     Change Directive or Change Order shall be issued deducting from payments then or thereafter due the Subcontractor
                     all costs incurred by the Contractor in carrying out the Work or curing the default. If payments then or thereafter due
                     the Subcontractor are not sufficient to cover such amounts, the Subcontractor shall pay upon demand the difference to
                     Contractor. The right ofthe Contractor to stop the Work pursuant to this §3.4.1 shall not give rise to any duty on the
                    part ofthe Contractor to exercise this right for the benefit ofthe Subcontractor or any other person or entity, nor are the
                    rights enumerated in this §3.4.1 the exclusive remedies available to Contractor.




                     AIA Document A401™ -2007. Copyright© 1915, 1925 1937, 1951, 1958, 1961, 1963, 1966, 1967, 1972, 1978, 1987, 1997 and 2007 by The American Institute
      li             of Architects. All rights reserved. WARNING: This AIA Document is protected by U.S. Copyright Law and International Treaties. Unauthorized                  c
                     reproduction or distribution of this AIA Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
                     maximum extent possible under the law. This document was produced by AIA software at 10:22:38 on 12/1 1/2013 under Order No.6110728933_1 which expires
           /
                     on 04/06/2014. and is not for resale.
                     User Notes:                                                                       v.-..   •                                               (1180134772)




L_
        Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 11 of 39
              Case l:20-cv-01006-GHW                            Document 75-3                  Filed 11/11/20               Page 11 of 39

                                                                                                              *

        ARTICLE 4    SUBCONTRACTOR
        § 4.1 EXECUTION AND PROGRESS OF THE WORK
        § 4.1.1 For all Work the Subcontractor intends to subcontract, the Subcontractor shall enter into written agreements
        with Sub-subcontractors performing portions ofthe Work of this Subcontract by which the Subcontractor and the
        Sub-subcontractor are mutually bound, to the extent of the Work to be performed by the Sub-subcontractor, assuming
        toward each other all obligations and responsibilities thatthe Contractor and Subcontractor assume toward each other,
        and having the benefit of all rights, remedies and redress each against the other that the Contractor and Subcontractor
        have by virtue of the provisions of this Agreement.

        § 4.1.2 The Subcontractor shall supervise and direct the Subcontractor's Work, and shall cooperate with the
        Contractor ih scheduling and performing the Subcontractor's Work to avoid conflict, delay in or interference with the
        Work of the Contractor, other subcontractors, the Owner, or separate contractors.

        § 4.1.3 The Subcontractor shall submit Shop Drawings, Product Data, Samples and similar submittals required by the
         Subcontract Documents with reasonable promptness and in such sequence as to cause no delay in the Work or in the
        activities of the Contractor or other subcontractors.

        § 4.1 .4 The Subcontractor^ shall furnish to the Contractor periodic progress reports on the Work of this Subcontract as
        mutually agreed, including information on the status of materials and equipment that may be in the course of
        preparation, manufacture, or transit.


        § 4.1.5 The Subcontractor agrees thatthe Contractor and the Architect each have the authority to reject Work of the
        Subcontractor that does not conform to the Prime Contract. The Architect's decisions on matters relating to aesthetic
        effect shall be final and binding on the Subcontractor if consistent with the intent expressed in the Prime Contract.


        § 4.1,6 The Subcontractor shall pay for all materials, equipment and labor used in connection with the performance of
        this Subcontract through the period covered by previous payments received from the Contractor, and shall furnish
        satisfactory evidence, when requested by the Contractor, to verify compliance with the above requirements.

        § 4.1.7 The Subcontractor shall take necessary precautions to protect properly the work of other subcontractors from
        damage caused by operations under this Subcontract.


        § 4.1.8 The Subcontractor shall cooperate with the Contractor, other subcontractors, the Owner, and separate
        contractors whose work might interfere with the Subcontractor's Work. The Subcontractor shall participate in the
        preparation of coordinated drawings in areas of congestion, if required by the Prime Contract, specifically noting and
        advising the Contractor of potential conflicts between the Work of the Subcontractor and that of the Contractor, other
        subcontractors, the Owner, or separate contractors.


        § 4.2 PERMITS, FEES, NOTICES, AND COMPLIANCE WITH LAWS
        § 4.2.1 The Subcontractor shall give notices and comply with applicable laws, statutes, ordinances, codes, rules and
        regulations, and lawful orders of public authorities bearing on performance of the Work of this Subcontract. The
        Subcontractor shall secure and pay for permits, fees, licenses and inspections by government agencies necessary for
        proper execution and completion of the Subcontractor's Work, the furnishing of which is required ofthe Contractor by
        the Prime Contract.

        § 4.2.2 The Subcontractor shall comply with Federal, state and local tax laws, social security acts, unemployment
        compensation acts and workers' compensation acts insofar as applicable to the performance of this Subcontract.


        § 4.3 SAFETY PRECAUTIONS AND PROCEDURES
        § 4,3.1 The Subcontractor shall take reasonable safety precautions with respect to performance of this Subcontract,
        shall comply with safety measures initiated by the Contractor and with applicable laws, statutes, ordinances, codes,
        rules and regulations, and lawful orders of public authorities for the safety of persons and property in accordance with
        the requirements ofthe Prime Contract. The Subcontractor shall report to the Contractor within three days an injury to
        an employee or agent of the Subcontractor which occurred at the site.

        § 4.3.2 If hazardous substances of a type of which an employer is required by law to notify its employees are being
        used on the site by the Subcontractor, the Subcontractor's Sub-subcontractors or anyone directly or indirectly

        AIA Document A4011"- 2007. Copyright© 1915, 1925, 1937, 1951, 1958, 1961,1953, 1966, 1967, 1972, 1978, 1937, 1997 and 2007 by The American Institute         .
In.it   of Architects, All rights reserved. WARNING: This AIA Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized
        reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the       6
        maximum extent possible under the law. This document was produced by AIA software at 10:22.38 on 12/11/2013 under Order No.6110728933_1 which expires
  /
        on 04/06/2014, and is not for resale.
        User Notes:                                                                                                                               (1180134772)
          Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 12 of 39
               Case l:20-cv-01006-GHW                              Document 75-3                  Filed 11/11/20              Page 12 of 39

                                                                                                                #

          employed fay them, the Subcontractor shall, prior to harmful exposure of any employees on the site to such substance,
          give written notice of the chemical composition thereof to the Contractor in sufficient detail and time to permit
          compliance with such laws by the Contractor, other subcontractors and other employers on the site.


          § 4.3.3 If reasonable precautions will be inadequate to prevent foreseeable bodily injury or death to persons resulting
          from a hazardous material or substance, including but not limited to asbestos or polychlorinated biphenyl (PCB),
          encountered on the site by the Subcontractor, the Subcontractor shall, upon recognizing the condition, immediately
          stop Work in the affected area and promptly report the condition to the Contractor in writing. When the material or
          substance has been rendered harmless, the Subcontractor's Work in the affected area shall resume upon written
          agreement of the Contractor and Subcontractor. The Subcontract Time shall be extended appropriately and the
          Subcontract Sum shall be increased in the amount of the Subcontractor's reasonable additional costs of
          demobilization, delay and remobilization, which adjustments shall be accomplished as provided in Article 5 of this
          Agreement.



         § 4.3.4 The Subcontractor shall indemnify the Contractor for the cost and expense the Contractor incurs (1) for
         remediation of a material or substance brought to the site and negligently handled by the Subcontractor or (2) where
        ; the Subcontractor fails to perform its obligations under Section 4.3.3, except to the extent that the cost and expense are
          due to the Contractor's fault or negligence.


         (Paragraph deleted)
         § 4.4 CLEANING UP
         § 4.4.1 Subcontractor shall maintain at all times, a clean, safe work site so as not to present hazards and safety
         concerns. Subcontractor is responsible for maintaining its work areas such that they are clean, orderly and free from
         hazards and debris. Contractor may upon 24 hours notice clean up Subcontractor's work site(s) and charge the direct
          and indirect costs thereof to Subcontractor or in the event it is difficult to determine whose debris, etc., is being
        j removed; Contractor shall make a reasonable allocation of the direct and indirect costs among the applicable
          subcontractors and charge the Subcontractor its reasonable share. Upon completion of the Work, Subcontractor shall
         remove all its tools* materials, rubbish, debris and other articles from the work site and shall leave its portion of the
        , Work and the area occupied or used by it broom clean. Should it fail to take prompt action to this end, the Owner or
         Contractor (at its option and without waiver of such other rights as it may have) may on ten (10) days' notice treat them
         as abandoned property and shall charge Subcontractor the costs for removal of Subcontractor's tools, materials,
         rubbish, debris and other articles of property.

         § 4.4.2 As provided under Section 3.3.2, if the Subcontractor fails to clean up as provided in the Subcontract
         Documents, the Contractor may charge the Subcontractor for the Subcontractor's appropriate share of cleanup costs.


         § 4.5 WARRANTY
         The Subcontractor warrants to the Owner, Architect, and Contractor that materials and equipment furnished under this
          Subcontract will be of good quality and new unless the Subcontract Documents require or permit otherwise. The
         Subcontractor further warrants that the Work will conform to the requirements of the Subcontract Documents and will
         be free from defects, except for those inherent in the quality of the Work the Subcontract Documents require or permit.
         Work, materials, or equipment not conforming to these requirements may be considered defective. The
         Subcontractor's warranty excludes remedy for damage or defect caused by abuse, alterations to the Work not executed
         by the Subcontractor, improper or insufficient maintenance, improper operation, or normal wear and tear under normal
         usage. If required by the Architect and Contractor, the Subcontractor shall furnish satisfactory evidence as to the kind
         and quality of materials and equipment.


         § 4.6 INDEMNIFICATION
         § 4.6.1 (a)        The Subcontractor shall be solely responsible for any and all injuries to persons (including, without
         limitation, death) and all damage to property (including loss of use thereof) resulting from or arising out of any act or
         omission or any negligence or carelessness on the part of the Subcontractor, its employees, sub-subcontractors or
         agents in relation to this Subcontract or the Subcontract Work hereunder. In addition to any liability or obligation of
         the Subcontractor to Sciame (or, if the prime contract so provides, to Owner) relating to indemnification (whether
         pursuant to any other provision ofthis Subcontract or by statute or otherwise), the Subcontractor shall defend with
         counsel acceptable to Sciame, indemnify and hold harmless Sciame, Owner, such other persons or entities as Sciame
         or Owner may identify in writing and their respective directors, officers, employees, agents, subsidiaries and affiliates



    v    reproduction or distribution of this AIA   Document, or any portion of It, may result in severe civil and criminal penalties, and will be prosecuted to the   7
, \      maximum extent possible under the law. This document was produced by AIA software at 10:22 38 on 12/11/2013 under Order No.6110728933_1 which expires
I
         on 04/06/2014, and is not for resale.
         User Notes:                                                                                                                                (1180134772)
        Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 13 of 39
             Case l:20-cv-01006-GHW                             Document 75-3                 Filed 11/11/20               Page 13 of 39

                                             t                                                               f
        (each an "Indemnitee" and collectively the "Indemnitees") to the fullest extent permitted by law, from any and all
        liabilities, damages, expenses (including reasonable attorneys' and consultants' fees), disbursements and costs .
        (including court costs) to which any or all of them may be subject by reason of any claim or suit alleging personal
      . injury and/or property damage as described in the preceding sentence. This indemnification obligation encompasses
        (1) full indemnity in the event of liability imposed against the Indemnitees without negligence and solely by reason of
         statute, operation of law or otherwise; and (2) partial indemnity in the event of any actual negligence on the part ofthe
        Indemnitees either causing or contributing to the underlying claim, in which case indemnification will be limited to
       . any liability imposed over and above that percentage attributable to actual fault whether by statute, by operation of
         law, or otherwise. Where partial indemnity is provided hereunder, costs, professional fees, attorneys' fees, expenses
         and disbursements shallbe indemnified on a pro rata basis.


                  (b)      In claims against any Indemnitee by an employee of the Subcontractor, a sub-subcontractor, anyone
        directly or indirectly employed by them or anyone for whose acts they may be liable, the indemnification obligation
        under subparagraph (a) shall not be limited by a limitation on the amount or type of damages, compensation or benefits
        payable by or for the Subcontractor or a sub-subcontractor under workers' compensation acts, disability benefit acts or
         other employee benefit acts.


                  (c)        The Subcontractor shall procure commercial general liability insurance coverage in accordance with
        the insurance requirements of this Subcontract to provide defense and indemnification to Sciame, Owner and the
        other Indemnitees (who shall be designated as additional insureds under the pertinent policy or policies of insurance
        on a primary and non -contributory basis pursuant to Article 13) in the event of such claims or suits; provided,
        however, that the indemnification obligation under subparagraph (a) shall exist whether or not the Subcontractor has
        obtained and/or maintained such insurance coverage. In the event (l)that Subcontractor fails to obtain or maintain the
        required insurance and/or (2) that any insurance carrier(s) of the Subcontractor fails or refuses (whether due to late
        notice, purported exclusions from coverage or otherwise) to timely and completely assume, without reservation of
        rights, the defense and indemnification of Sciame. Owner or any other Indemnitee, then the entirety or any portion of
         any monies due or to become due to the Subcontractor under this Subcontract or other security acceptable to the
        respective Indemnitee(s), as shall or may be considered necessary by therespective Indemnitee(s), may be retained by
         Sciaine (or, if the Prime Contract so provides, by Owner) until all such suits or claims shall have been conclusively
        resolved whether by settlement or other disposition, and evidence to that effect furnished to the reasonable satisfaction
        ofthe respective Indemnitee(s). Further, Sciame shall be entitled to deduct the following from any monies due to the
        Subcontractor (or from any security put up by the Subcontractor): (i) all costs and expenses, including attorneys' fees,
        incurred in pursuing any claim against Subcontractor and/or Subcontractor's insurance carrier(s) for defense and/or
        indemnification; (ii) all deductibles required to be expended by reason of the circumstances described in (1) and/or (2)
        ofthis subparagraph; and (iii) any increase in insurance premiums actually incurred or reasonably likely to be incurred
        by reason of the circumstances described in (1) and/or (2) of this subparagraph.


                  (d)      The Subcontractor shall defend, with counsel acceptable to Sciame, and shall indemnify and hold
      ... Harmless Sciame, Owner and all other Indemnitees, to the fullest extent permitted by law, from any and all liabilities,
        damages and expenses to which any or all of them may be subjected by reason of any claim or suit for the alleged
      . infringement of any copyright, trademark, trade dress, patent or any other proprietary right arising out ofthe use of any
       product, name, process, formula, invention, work or other tangible or intangible intellectual property of any kind
       furnished by the Subcontractor or any of its sub-subcontractors or suppliers in the performance of this Subcontract.


                  (e) ;      For all purposes of this Article, attorneys' and consultants' fees, court costs, expenses and
        disbursements shall be deemed to include those fees, costs, expenses and disbursements incurred in defending any
        underlying claim and those fees, costs, expenses and disbursements incurred in connection with the enforcement of
       this indemnity obligation.


                  (f)        The provisions of this Article shall survive expiration or any termination of this Subcontract.

        (Paragraphs deleted)
       § 4.7 SUPERSEDING ARTICLE 35-E OF GENERAL BUSINESS LAW OF STATE OF NEW YORK
       It is the intention of the parties that, to the extent not prohibited by Article 35-E of the General Business Law of the
        State of New York, commonly known as the "Prompt Payment Act" ("Prompt Payment Act"), or otherwise expressly
        provided in the Subcontract, the terms and conditions of the Subcontract shall supersede the provisions of the Prompt
        Payment Act in their entirety and accordingly, (i) the Prompt Payment Act shall not apply to the Subcontract and (ii)

       AIA Document A401™ -2007. Copyright© 1915, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967, 1972, 1978, 1987, 1997 and 2007 byThe American institute          iy-
Int
       of Architects. All lights reserved. WARNING: This A1A* Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized
       reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the   8
  I    maximum extent possible under the law. This document was produced by AIA software at 1 0'22:38 on 12/1 1/201 3 under Order No.61 1 0728933_1 which expires
       on 04/06/2014, and is not for resale.
        User Notes:
                                                                                                                                                (1180134772)
         Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 14 of 39
               Case l:20-cv-01006-GHW                             Document 75-3 . Filed 11/11/20                             Page 14 of 39

                                                 #                                                             *

         the absence of a provision in the Subcontract covering any matter addressed in the Prompt Payment Act shall not be
         construed to mean that the parties have agreed that the applicable provision in the Prompt Payment Act shall govern
         with respect to that matter.




          § 4.8 REMEDIES FOR NONPAYMENT
          If the Contractor does not pay the Subcontractor through no fault of the Subcontractor undisputed sums properly due
         hereunder,, within fourteen days from the time payment should be made as provided in this Agreement, the
          Subcontractor may, without prejudice to any other available remedies, upon fourteen additional days' written notice to
         the Contractor^ stop the. Work ofthis Subcontract until payment of such undisputed sums has been received.


         ARTICLE 5          CHANGES IN THE WORK
         § 5.1 Contractor, without invalidating the Subcontract, may, at any time order or require changes in Subcontractor's
         Work consisting of additions, deletions or other revisions, with the Subcontract Price being adjusted accordingly
        . ("Change Order"); Ifnot otherwise provided for expressly in writing, the provisions of the Prime Contract with respect
           to pricing, approval and performance of Change Order work or additions, deletions and modifications to the Work
        ; shall be applicable to this' Subcontract and fully binding upon the Subcontractor. Subcontractor will render bills for
          any additional work at such times and in such form and quantity as directed by Contractor. For the purpose of checking
         such bills and any other Claims and determining the correctness ofthe charges, Subcontractor shall permit Contractor
           to audit Subcontractor's bdoks and hereby authorizes Contractor to check directly with the suppliers of labor and
        .. materials to confirm the accuracy and correctness of the charges for labor, materials or other items appearing in the
         Subcontractor's bill to Contractor. Any modification or change ofthe Subcontract providing for the omission of work
         shall be computed, and the value, when so determined, shall be deducted from the Subcontract Price as herein
         provided,        .iy."'     .. Ac-';-                                    ..

         (Paragraph deleted) .
        V § 5.1.1 For changes in the Prime Contract that have been initiated by the Owner, the Subcontractor shall promptly
         submit any Claims it may have for the adjustment of price, schedule or other provisions of this Subcontract to the
        ... Contractor in writing; and at least ten (10) days Before the Contractor must make such .claim to Owner as required by
         the Prime Contract, to allowthe Contractor to process such Claims with the Owner within the time and in the manner
         provided for in the Prime Contract. Contractor shall be liable to Subcontractor for such changes to the same extent, but
         only to the extent, that the Owner is liable and pays Contractor for the same insofar as it concerns Subcontractor's
        ; work. The- mark-up for profit and overhead on all Change Order work ordered by the Owner and performed by the
          Subcontractor shall be as provided in the Prime Contract. However, if mark-up is not addressed, profit and overhead
         shall be equally divided between the Contractor and Subcontractor.


         § 5.1,2The Subcontractor shall receive no extra compensation of any kind whatsoever, regardless of whether the same
        ( was ordered by Contractor or arty of its representatives, unless such extra compensation is authorized by order given in
          writing and signed by the Project Manager of Contractor, or other duly authorized representative of Contractor, or
         .Subcontractor has properly preserved its rights.

         (Paragraph deleted)
         § 5.1.3 Prior to the issuance of any Change Order, Contractor may require Subcontractor to furnish a detailed
         itemization showing the difference in value of the work, labor, services, and materials changed by the proposed
         Change Order. If an agreement as to a monetary allowance or other term in the Change Order cannot be reached,
         Subcontractor, upon written direction from Contractor, shall perform the Work on a "time and materials" basis or
         otherwise to the extent, if any, that Contractor is so paid under the Prime Contract, under a reservation that the final
         adjustment in price shall be reserved until final completion of the Project. The monetary amount for the performance
         of any such Change Order work shall not exceed the allowances set forth in Subcontractor's prior detailed itemization.



         § 5.1.4 The failure of Subcontractor to immediately commence performance of any Change Order when so directed in
         writing by Contractor, regardless of whether agreement has been reached on the adjustment of the Subcontract Price,
         shall constitute a material breach of the Subcontract. Subcontractor may reserve its rights to extra compensation, if
         same has not been agreed upon at the time of Contractor' s direction, by delivering to Contractor written notice of a ,
         Claim therefor, pursuant to this §5 . 1 .4 prior to the commencement of any extra work.

         AIA Document A4011" -2007. Copyright ©1916, 1925, 1937, 1951. 1968, 1961, 1963, 1966, 1967, 1972, 1978, 1987. 1997 and 2007 by The American Institute
ln\\.    of Architects. All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and International Treaties. Unauthorized                   q
         reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the
         maximum extent possible under the law. This document was produced by A!A software at 10.22:38 on 12/11/2013 under Order No.6110728933_1 which expires
  /
         on 04/06/2014, and is not for resale.                                                                                                         .    : .   :   : A
         User Notes:                                                                                                                               (1180134772)
          Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 15 of 39
                 Case l:20-cv-01006-GHW                            Document 75-3                  Filed 11/11/20              Page;15 of 39

                                                  #                                                             #


           § 5,1,5 Any extension of time needed by Subcontractor as a result of a proposed alteration, addition or change in its
         . Work shall be provided for in and by such Change Order. There shall be no other monetary or time allowance, direct or
     :     indirect; single or cumulative, to Subcontractor other than as specifically provided in such Change Order.


          § 5,1,6 Where unit prices are stipulated in the Subcontract, all adjustments, whether increases or decreases, shall be
          made in accordance with said units unless otherwise provided by the Prime Contract. Said units shall be deemed to
          include all general and administrative expenses, overhead, profit, supervision, extended performance cost factors, and
          all other direct and indirect expenses.


          § 5, 1 .7 The issuance of any Change Order and payment thereof, prior to completion and acceptance ofthe Project, shall
          not preclude Contractor from questioning the validity thereof and recouping payment therefor, if it is shown the
          Change Order work was in fact neither extranor additional work under the terms ofthe Subcontract.

          § 5.1,8 No Change Order shall vary or affect the terms, conditions and provisions of the Subcontract unless specifically
           set forth in the Change Order.

          § 5.1.9 Unless otherwise agreed in writing signed by Contractor and Subcontractor, if a) Contractor directs
         • Subcontractor to perform any changed work which is not payable to Contractor as extra work by the Owner, and b)
           Contractor directs Subcontractor to perform said work on a time and materials basis, such work will be payable as
          follows (unless the provisions of the Prime Contract dictate otherwise, in which event those provisions shall govern):



          § 5.1. 9A Labor:

                       .1 WAGES: Direct field labor only up to and including the rank of working foreman;


                  ,2 PAYROLL TAXES (if applicable): Actual cost. In determining actual costs, the statutory limitations for
          FICA, State Unemployment Insurance, and Federal Unemployment Insurance must be taken into account;

                       .3 UNION BENEFITS (if applicable): Actual cost per union agreements;
                   .                                      .                                             '
                       .4 INSURANCE: Actual net additional cost of insurance paid as a result of the extra work. In determining the
           actual cost of insurance, the Contractor will be given the benefit of premium discounts, experience modifications, etc.
          There will be no reimbursement for flat rate policies such as auto insurance, etc. In the event the Owner provides an
          Owner Controlled Insurance Plan ("OCEP") further information will be provided to Subcontractor.


          § 5,1,10 Equipment: Payment for equipment shall be limited to actual working time and limited to the value or rates of
          equipment used by the Subcontractor of suitable size and capacity required for the work to be performed. In the event
          the Subcontractor elects to use equipment of greater size, capacity, value or rental value, payment will be made at the
           rate applicable for suitable equipment.


          § 5.1.11 The rental rates for equipment shall be as follows:


                   .1 OWNED: Rental charged shall be as agreed upon between Contractor and Subcontractor but shall in no
          case exceed the monthly rates in the then-current edition of the Rental Rate Blue Book, as published by Equipment
          Watch, located at 1735 Technology Drive, San Jose, CA 951 10 in use at the commencement of the extra work. Where
          a piece of equipment used by the Subcontractor is not listed in this publication, the rental rate shall be agreed upon by
          the Contractor and Subcontractor prior to its use on the work.


                       .2 LEASED: Invoice cost, provided the Contractor has approved the rates charged in advance.

          § 5.1.12 Material and installed equipment ("Material"): Actual net cost less salvage value. The Contractor will be given
          the benefit of trade discounts. Material charges must be substantiated by paid vendor's invoices and/or bills of sale.


          § 5.1.13 Overhead and profit: Ten Percent (10%) of Labor and Material for overhead and Five Percent (5%) for profit. .
          If agreed to in writing, overhead and profit will be paid on the premium portion of overtime; however, overhead or
 I
 \        AIA Document A401T" -2007. Copyright ©1915, 1925 1937, 1951, 1958, 1961, 19S3, 1966, 1967, 1972, 1978, 1967, 1997 and 2007 by The American Institute
In        of Architects. All rights reserved. WARNING: This AIA Document is protected by U.S. Copyright Law and International Treaties. Unauthorized
          reproduction or distribution of this AJA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the   10
          maximum extent possible under the law. This document was produced by AIA software at 1 0:22:38 on 12/1 1/2013 under Order No.6110728933_1 which expires
          on 04/05/2014. and is not for resale.                                                                         :              -
          User Notes:                                                                                                                             . (1180134772)
          Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 16 of 39
                  Case l:20-cv-G1006-GHW                          Document 75-3                  Filed 11/11/20               Page 16 of 39




         profit will not be paid on benefits relating to premium time. No overhead or profit will be added for owned or leased
         equipment. No additional overhead and profit will be paid for work performed by sub- subcontractors, unless
         otherwise required by the Federal Acquisition Regulations, in which case sub-subcontractor's overhead and profit
         shall not exceed 5%.

         § 5.1.14 General:

         § 5.1. 14A The ten percent (10%) for overhead and five percent (5%) for profit includes, but is not limited to, home
         office general and administrative expenses, field supervision including superintendents, timekeeping, engineering,
         drafting, field office expense, small tools, general purpose equipment with an acquisition cost of less than S500.00,
         arid any other costs not specifically enumerated above.


         § 5.1 .14B Subcontractor will deliver to the Contractor for Contractor's signature a daily time ticket showing the
         following:


                     .1 Description: A complete description of the extra work and the Subcontract Work performed on that day.


                     .2 Labor: flours oil the extra work by employee name and specific trade classification.

             .     . ,3 Equipment':; Hours on the extra work by individual piece of equipment. This must include an adequate
         description including manufacturer, model number, capacity, etc.


         Y.y.'v      .4 Material: An adequate description showing the quantity and specific nature of each item of material
         furnished or installed as extra work or retrieved for salvage.


         § 5.1.15 The daily time ticket must be delivered to Contractor not later than noon on the day following the day on which
         the extra work was performed, Failure to strictly adhere to this time requirement will result in denial of payment for
         this work.
         § 5.1 ,1 6 All original invoices for extra work complete with the original signed daily time tickets, and material backup
         invoices from vendors, are to be sent to Contractor's main office, or to an address otherwise identified in writing by
         Contractor. An identical copy must be sent to Contractor's jobsite project office.


         § 5.1.17 The Subcontractor shall make all claims promptly to the Contractor for additional cost, extensions oftime and
          (if permissible) damages for delays or other causes in accordance with the Subcontract Documents. A claim which
         will affect or become part of a claim which the Contractor is required to make under the Prime Contract within a
        ;; specified time period or in a specified manner shall be made in sufficient time to permit the Contractor to satisfy the
         requirements of the Prime Contract. Such claims shall be received by the Contractor not less than two working days
         preceding the time by which the Contractor's claim must be made. Failure of the Subcontractor to make such a timely
         claim shall bind the Subcontractor to the same consequences as those to which the Contractor is bound.



         ARTICLE 6          MEDIATION AND BINDING DISPUTE RESOLUTION
         § 6.1 With respect to any Claim of Subcontractor of a type or character not addressed elsewhere in this Subcontract, or
         of Contractor against Subcontractor: a) the interpretation of this Subcontract, including any alleged breach hereof,
         shall be governed by the laws of the State of New York: b) any action at law or equity commenced by Subcontractor
         against Contractor or its sureties (unless otherwise provided in the surety's bond cr by statute), or by Contractor
         against Subcontractor or its sureties (unless otherwise provided in the surety's bond or by statute), on Claims or causes
          of action arising under this Subcontract, shall be filed, and venue shall lay, exclusively in a court of general
         jurisdiction sitting within the State of New York and the County of New York; c) Subcontractor waives any claim for
          special, incidental, consequential or penal damages; d) the parties hereto hereby submit to the jurisdiction of said
         Court in all such matters; and, e) to the fullest extent permitted by law, the Parties hereto hereby waive the right to trial
         by jury. In any such action commenced by Subcontractor, it must, as a condition precedent to being granted any relief
          or remedy against Contractor or Contractor's sureties, plead and prove by way of documentation attached to its initial
          pleading or identified and incorporated therein:


                  .1 that with respect to each separate item of Claim or damage, it has complied with all the notice provisions of
         this Subcontract applicable to such item of Claim or damage;

         AIA Document A401™ -2007. Copyright ©1915. 1925, 1937, 1951, 1958, 1961, 1963, 1956, 1967, 1972, 1978, 1987, 1997 and 2007 by Ttie American Institute
I nil    of Architects. All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and International Treaties. Unauthorized
         reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the   11
         maximum extent possible underthelaw, Thisdocumenf was produced by AIA software at 10:22:38 on 12/11/2013 under Order No.6110728933_1 which expires
         on 04/06/2014, and is not for resale.
         User Notes:                                                                                                                               (1180134772)
                         Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 17 of 39
                                  Case l:20-cv-01006-GHW                          Document 75-3                 Filed 11/11/20               Page 17 of 39




                                      ,2 that it has in good faith attempted to negotiate a resolution of each separate item of Claim or damage; and

                         ;            .3 that it has in good faith engaged in mediation in accordance with the Construction Industry Rules of the
                             American Arbitration Association, and the mediator has declared in writing an impasse or it is otherwise demonstrable
                             that the mediation has failed.




                             (Paragraphs deleted)
                             § 6.2
                           (Paragraphs deleted).
                        . Anything ill § 6.1 notwithstanding, at the Contractor's sole option, any Claim by Subcontractor for which the dollar
                           amount is equal to of less than $200,000.00 (exclusive of interest and costs) shall be heard and determined before one
                           (1) arbitrator in accordance with the Construction Industry Rules of the American Arbitration Association, and
                          judgment upon the Award rendered thereon may be entered in any court of competent jurisdiction. The Arbitrator shall
                          hot have the power to apportion the costs and fees of the arbitration, which shall be borne as incurred; nor shall the
                           Arbitrator have any power to award counsel fees or exemplary damages.
                           (Paragraphs deleted)




                         ARTICLE 7             SUSPENSION OR ASSIGNMENT OF THE SUBCONTRACT

                         § 7.1SUSPENSION BY THE CONTRACTOR FOR CONVENIENCE
                        j § 7.1.1 .The Contractor may, without cause, order the Subcontractor in writing to suspend, delay or interrupt the Work
                          of this Subcontract in whole or in part for such period of time as the Contractor may determine . In the event of
                         suspension ordered by the Contractor, the Subcontractor shall be entitled to an equitable adjustment ofthe Subcontract
                         Time and Subcontract Sum.


a                        § 7.1.2 An adjustment shall be made for increases in the Subcontract Time and Subcontract Sum, including profit on
                         the increased cost of performance, caused by suspension, delay or interruption. No adjustment shall be made to the
                         extent that           .
                                      .1       performance is, was or would have been so suspended, delayed or interrupted by another cause for
                                           -   which the Subcontractor is responsible; or
                                      ,2       an equitable adjustment is made or denied under another provision of this Subcontract.

           V.'


    •;-V




\




                         AIA Document A401"" - 2007. Copyright © 1915, 1925, 1937, 1951, 1958, 1961, 19S3, 1966, 1967, 1972, 1978, 1997, 1997 and 2007 by The American Institute
                 ini'    of Architects. All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and International Treaties. Unauthorized
                         reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the   12
                   /     maximum extent possible under the law. This document was produced by AIA software at 10:22:36 on 12/11/2013 under Order No.6110728933_1 which expires
                         on 04/06/2014, and is not for resale.
                         UserNotes:                                                                                                                           (1180134772)
                      Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 18 of 39
                             Case l:20-cv-01006-GHW                            Document 75-3                  Filed 11/11/20               Page 18 of 39




                      § 7.2 ASSIGNMENT OF THE SUBCONTRACT Subcontractor may not assign this Agreement without the express written
                      consent of Contractor, which consent may be unreasonably withheld. Contractor may assign this Agreement without
                      Subcontractor's consent. If any such assignment is made or given by Subcontractor, without prior written consent, the
        ..            same shall be absolutely void and of no effect, and Contractor, in addition to any other rights under this Agreement,
             :        shall have the right, at its option, to terminate this Subcontract for default and shall thereafter be under no further
                      obligations to Subcontractor. Without limiting the generality of the foregoing, Subcontractor acknowledges and
                      agrees that Construction Manager shall have the right to assign the Subcontract to Owner or any party designated by
                      Owner, and following any such assignment to Owner or such designee, then Owner or such designee, as the case may
                      be, shall have the right to assign this Subcontract to any other party designated by Owner (each such assignee, a
                      "Subcontract Assignee"), and upon and after any such assignment Subcontractor shall render full performance under
                      the Subcontract to the Subcontract Assignee and the Subcontract Assignee shall succeed to all of Construction
                      Manager's rights under the Subcontract and shall perform all of Construction Manager's obligations under the
                      Subcontract arising from and after such assignment. Upon an assignment of the Subcontract to Owner, Subcontractor
                      shall observe and comply with all instruments, requests, requirements, demands or other directives issued or made by
                  .    the Owner's project manager on behalf of Owner in connection with the Work or the Subcontract, unless otherwise
                  . instructed by Owner. In the event the Subcontract Documents contain a provision pursuant to which the Subcontract is
                 . deemed terminated upon a termination of the Prime Contract, whether for convenience or upon default, or entitling
                 V Construction Manager to terminate the Subcontract upon any such termination of the Prime Contract, and the Prime
    :            >' Contract is terminated but Subcontractor receives anoticefrom Owner that an assignment of the Subcontract to Owner
                    has been effectuated, whether before or after any such deemed or exercised termination of the Subcontract, then such
                    deemed or exercised termination of the Subcontract shall be deemed null and void ab initio, and the Subcontract shall
                    remain in full force and effect as so assigned.


                 | (Paragraphs deleted)
                      ARTICLE 8          THE WORK OF THIS SUBCONTRACT
                      The Subcontractor shall execute the following portion of the Work described in the Subcontract Documents, including
                      all labor, materials, equipment, services and other items required to complete such portion of the Work, except to the
                      extent specifically indicated in the Subcontract Documents to be the responsibility of others.
                      (Paragraph deleted)

                      Refer to trade scope checklist, drawings, specifications and addenda.

                      ARTICLE 9      DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
                      § 9.1 Subcontract Time is the periodoftime, including authorized adjustments, allotted in the Subcontract Documents
                      for Substantial Completion of the Work described in the Subcontract Documents. The Subcontractor's date of
                      commencement is the date from which the Subcontract Time of Section 9.3 is measured; it shall be the date of this
                      Agreement, as first written above, unless a different date is stated below or provision is made for the date to be fixed in
                      a notice to proceed issued by the Contractor.


                      THE COMMENCEMENT DATE WILL BE FIXED IN A NOTICE TO PROCEED.


                      § 9.2 Unless the date of commencement is established by a notice to proceed issued by the Contractor, or the
                      Contractor has commenced visible Work at the site under the Prime Contract, the Subcontractor shall notify the
                      Contractor in writing not less than five days before commencing the Subcontractor's Work to permit the timely filing
                      of mortgages, mechanic's liens and other security interests.


                 | § 9.3 The Work of this Subcontract shall be substantially completed Per Schedule (exhibit L)

                                    Portion of Work                                     Substantial Completion
                                  Glazed Terracotta Rain Screen                          10/05/15
                                  Curtain Wall                                          07/07/16
                                  Exterior Metal Panel                                   12/21/15
                                 Fin Glass Assembl                                      02/07/16
                                  Channel Glass                                          12/14/15

                      , subject to adjustments of this Subcontract Time as provided in the Subcontract Documents.



                      AIA Document A401 ™ - 2007. Copyright® 1915, 1925. 1937. 1951. 1958. 1961, 1963, 1956, 1967, 1972, 1978, 1987, 1997 and 2007 by The American Inslltute
                      of Architects. All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and International Treaties. Unauthorized
                      reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the   13
/                     maximum extent possible under the law. This document was produced by AIA software at 1022:38 on 12/11/2013 under Order No.61 10728933_1 which expires
                      on 04/05/2014, and is not for resale.                                                                                                           /
                      User Notes:                                                                                                                               (1180134772)
                  Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 19 of 39
                        Case l:20-cv-01006-GHW                             Document 75-3                  Filed 11/11/20              Page 19 of 39




                  In the event the Subcontractor fails to achieve either Substantial Completion by the date or within the time specified,
                  as the case may be, in the approved schedule, or any approved extension thereof the Subcontractor shall pay
                  Liquidated Damages in the amount of $2,000 per day. Liquidated Damages will be assessed for each calendar day
                  after "such date or time until the Subcontractor achieves the respective Substantial Completion.

             |     REFER TO RIDER "B" FOR TERMS OF LIQUIDATED DAMAGES

                  § 9.4 With respect to the obligations of both the Contractor and the Subcontractor, time is of the essence of this
       .          Subcontract.


                  § 9.5 No extension of tiiiie will be valid without the Contractor's written consent after claim made by the
                  Subcontractor in accordance with Section 5.1.17.


                  ARTICLE 10     SUBCONTRACT SUM
                  § 10.1 The Contractor shall pay the Subcontractor in current funds for performance of the Subcontract the Subcontract
                  Sum of Thirty Two Million Five Hundred Thousand and Zero Cents ($ 32,500,000.00 ), subject to additions and
                  deductions as provided in the Subcontract Documents.

                  § 10,2 The Subcontract Sum is based upon the following alternates, if any, which are described in the Subcontract
                  Documents and have been' accepted by the Owner and the Contractor:

                  See alternates in bid booklet
                  .        CCP -$3,3 18,329.00
                           P&P Bond - 1% - 5204,432.00



                  (Table deleted)          ..       ...
                  (Paragraphs deleted)                ;
               § 10.4 Allowances included in the Subcontract Sum, if any:
             | (Paragraph deleted)/
                             Item                                                   Price
                                NONE LISTED


                  ARTICLE 11      PROGRESS PAYMENTS
                  § 11,1 Progress Payments shall be made to Subcontractor, pursuant to payment applications to be submitted by
                  Subcontractor to Contractor, for the value of Subcontractor's Work completed, during the prior month ("Payment
                  Period") as estimated by Subcontractor and Contractor using the Schedule of Values, less 10% retainage to be
                  withheld by Contractor until Final Payment is due and payable, conditioned, however, upon the Owner's approval and
                 : payment to Contractor for such Subcontractor's Work. Upon Subcontractor's achieving completion of 50% of its
                  Work, as certified by the Architect, and upon written approval by the Owner, which may be withheld in Owner's sole
                 •v discretion, the retainage may be reduced to 5%. Such progress payments by the Owner to the Contractor shall be a
                  condition precedent to Subcontractor's entitlement to progress payments unless the Owner's failure to make payment
                  is conclusively determined to be for reasons entirely unrelated to the quantity, quality or timeliness of Subcontractor's
                  Work or its failure to satisfy obligations under this Subcontract. Accordingly, except only as may be provided to the
                  contrary by statute not subject to waiver, Subcontractor hereby assumes the risk of Owner's nonpayment or delayed
                  progress payments to Contractor for Subcontractor's Work, without recourse to the Contractor (but such shall not
                  operate as a bar to Subcontractor's right to serve and file a Notice Under Mechanic's Lien Law). When the quantities
                  approved by the Owner for payment consist of items of Work on which Subcontractor has performed only a portion of
                   the Work approved for payment, then quantities of Work for which Subcontractor shall receive payment shall be
                 . determined by Contractor. Unless otherwise provided by law or the Prime Contract, payment to Subcontractor shall
                  be made riot later than thirty (30) days after Contractor receives payment from Owner. Notwithstanding, Contractor
                  shall have the right to withhold any payment if, based upon reasonable evidence, it believes in good faith that
                  Subcontractor cannot and will not complete its Work and that in such event the cost to Contractor to complete same
                  will exceed the unexpended balance of the Subcontract Price and for such other reasons as set forth in Rider B.




                  AIA Document A4011"- 2007. Copyright© 1915, 1925, 1937. 1951, 1958, 1961, 1963, 1966, 1967, 1972, 1978, 1987, 1997 and 2007 by The American institute
Inil              of Architects. All rights reserved. WARNING: This AfA° Document is protected by U.S. Copyright Law and International Treaties. Unauthorized
                  reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the   14
  /               maximum extent possible under the law. This documentwas produced by AIA software at 10:22:38 on 12/11/2013 under Order No.6110728933_l which expires
           FN on 04/06/2014, and is not for resale.
                  User Notes:                                         ......                     .    .                                        .    .   .   (1180134772)
        Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 20 of 39
              Case l:20-cv-01006-GHW                             Document 75-3                  Filed 11/11/20              Page 20 of 39

                                              »

        §11.2 Upon the partial or entire disapproval by the Contractor of the Subcontractor's application for payment, the
        Contractor shall provide written notice to the Subcontractor. When the basis for the disapproval has been remedied,
        the Subcontractor shall be paid the amounts withheld.




        § 11.3 SUBSTANTIAL COMPLETION
        When the Subcontractor's Work or a designated portion thereof is substantially complete and in accordance with the
        requirements of the Prime Contract, the Contractor shall, upon application by the Subcontractor, make prompt
        application for payment for such Work. Within 30 days following issuance by the Architect of the certificate for
        payment covering such substantially completed Work, the Contractor shall, to the full extent allowed in the Prime
        Contract, make payment to the Subcontractor, deducting any portion of the funds for the Subcontractor's Work
      , withheld in accordance with the certificate to cover costs of items to be completed or corrected by the Subcontractor.
        If the Prinie Contract does not allow for a full release of retainage, then such payment shall be an amount which, when
        added to previous payments to the Subcontractor, will reduce the retainage on the Subcontractor's substantially
        completed Work to the same percentage of retainage as that on the Contractor's Work covered by the certificate.




        (Paragraphs deleted)
        ARTICLE 12         FINAL PAYMENT
      : § 12.1 Final payment by Construction Manager to Subcontractor (including retainage being held under the
        Subcontract) shall not become due and payable until all of the following express conditions precedent have been
        satisfied in fijll:; (a) the completion and acceptance of the Work by Construction Manager; (b) provision by
      , Subcontractor of evidence satisfactory to Construction Manager that there are no claims, obligations or liens
        outstanding or unsatisfied for labor, services, materials, equipment, taxes or other items performed, furnished, or
        incurred for or in connection with the Work; (c) complete and full satisfaction of all claims, demands and disputes, and
      : all obligations and responsibilities of Subcontractor, arising out of or related to the Subcontract, including those as
        between Construction Manager and Subcontractor as well as those between Subcontractor and any third party; (d) the
        fall performance by Subcontractor of all its obligations under the Subcontract (in addition to completion of the Work);
        (e) the receipt by Construction Manager from Subcontractor and each of its principal sub-subcontractors, of a Final
        affidavit and Release of Claims in such form as Construction Manager or Owner may prescribe; (f) the receipt by
        Construction Manager of all of Subcontractor's as-built drawings; (g) the receipt by Construction Manager of all
        guaranties and warranties required to be delivered by Subcontractor under the Subcontract and the other Contract
        Documents; (h) the receipt by Construction Manager of all certificates of completion and other certificates, permits,
        licenses, approvals and authorizations required by any governmental authority in connection with the Work; (i) the
        receipt by Construction Manager of any consents of Subcontractor's surety, if any, that may be required for final
        payment; and (j) the receipt by Construction Manager of satisfactory evidence that each event which had occurred by
        reason ofwhich Construction Manager was withholding sums due to Subcontractor has been cured or no longer
        exists. The acceptance of final payment by Subcontractor shall constitute a foil and final release of any and all Claims
        which Subcontractor has against Contractor except for Subcontractor's Claims which have been properly preserved
        and which are in dispute with the Owner and which have not been otherwise waived or resolved.




      | (Paragraph deleted)
        ARTICLE 13        INSURANCE AND BONDS
        § 13,1 The Subcontractor shall purchase and maintain insurance of the following types of coverage and limits of
        liability as will protect the Subcontractor from claims that may arise out of, or result from, the Subcontractor's
        operations and completed operations under the Subcontract:


                   Type of insurance or bond                               Limit of liability or bond amount ($0.00)


        AIA Document A401 ™ - 2007. Copyright© 1915. 1925 1937, 1951, 1958, 1961, 1963, 1966, 1967, 1972, 1978, 1987, 1997 and 2007 by The American Institute
ini     of Architects. All rights reserved. WARNING: This AIA Document is protected by U.S. Copyright Law and international Treaties. Unauthorized                   4c
        reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document v/as produced by AIA software at 10:22.38 on 12/11/2013 under Order No.6110728933_1 which expires
  /
        on 04/05/2014, and is not for resale.
        User Notes;                                                                                                                           (1180134772)
           Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 21 of 39
                  Case l:20-cv-01006-GHW                            Document 75-3                  Filed 11/11/20               Page 21 of 39




           Contractor to be enrolled in CCD? - See RFP Bid Booklet for limits.

           § 13.2 Coverages, written on an occurrence basis, shall be maintained without interruption from the date of
           commencement ofthe Subcontractor's Work until the date of final payment and termination of any coverage required
           to be maintained after final payment to the Subcontractor, and, with respect to the Subcontractor's completed
         : operations coverage, until the expiration ofthe period for correction of Work or for such other period for maintenance
           of cdmpleted operations coverage as specified in the Prime Contract.

           § 1 3.3 Certificates of insurance acceptable to the Contractor shall be filed with the Contractor prior to commencement
           of the Subcontractor's Work. These certificates and the insurance policies required by this Article 13 shall contain a
         ' provision that coverages afforded under the policies will not be canceled or allowed to expire until at least 30 days'
           prior written notice has been given to the Contractor. If any of the foregoing insurance coverages are required to
           remain in force after final payment an additional certificate evidencing continuation of such coverage shall be
           submitted with the final application for payment as required in Article 12. If any information concerning reduction of
           coverage is hot furnished by the insurer, it shall be furnished by the Subcontractor with reasonable promptness
           according to the Subcontractor's information and belief.


           § 13.4 The Subcontractor shall cause the commercial liability coverage required by the Subcontract Documents to
           include: (1) the Contractor, the Owner, the Architect and the Architect's consultants as additional insureds for claims
           caused in whole or in part by the Subcontractor's negligent acts or omissions during the Subcontractor's operations;
           and (2) the Contractor as an additional insured for claims caused in whole or in part by the Subcontractor's negligent
           acts or omissions duringthe Subcontractor's completed operations.


         ; § 13.5 The Contractor shall fiirnish to the Subcontractor satisfactory evidence of insurance required of the Contractor
           under the Prime Contract.

           § 13.6 The Contractor shall promptly, upon request ofthe Subcontractor, furnish a copy or permit a copy to be made of
           any bond covering payment of obligations arising under the Subcontract.


           § 13.7 Performance Bond and Payment Bond:
        | (Paragraph deleted)
                      Bond type                         Bond amount ($0.00)                Bond delivery date                 Bond form
                     N/A                                N/A                                N/A                                N/A

           § 13.8 PROPERTY INSURANCE
           § 13.8.1 When requested in writing, the Contractor shall provide the Subcontractor with copies of the property and
           equipment policies in effect for the Project. The Contractor shall notify the Subcontractor if the required property
           insurance policies are not in effect.


           § 13.8.2 If the required property insurance is not in effect for the full value of the Subcontractor's Work, then the
           Subcontractor shall purchase insurance for the value of the Subcontractor's Work, and the Subcontractor shall be
           reimbursed for the cost ofthe insurance by an adjustment in the Subcontract Sum.


           § 13.8.3 Property insurance for the Subcontractor's materials and equipment required for the Subcontractor's Work,
           stored off site or in transit and not covered by the Project property insurance, shall be paid for through the application
           for payment process.


           § 13.9 WAIVERS OF SUBROGATION
           The Contractor and Subcontractor waive all rights against (1) each other and any of their subcontractors,
           sub-subcontractors, agents and employees, each ofthe other, and (2) the Owner, the Architect, the Architect's
           consultants, separate contractors, and any of their subcontractors, sub-subcontractors, agents and employees for
           damages caused by fire or other causes of loss to the extent covered by property insurance provided under the Prime
           Contract or other property insurance applicable to tire Work, except such rights as they may have to proceeds of such
           insurance held by the Owner. The Subcontractor shall require ofthe Subcontractor's Sub-subcontractors, agents and
          employees, by appropriate agreements, similar waivers in favor of the parties enumerated herein. The policies shall
           provide such waivers of subrogation by endorsement or otherwise. A waiver of subrogation shall be effective as to a

          AIA Document A401™ -2007. Copyright© 1915, 1925, 1937, 1951. 1958, 1961, 1963, 1966, 1967, 1972. 1978, 1987, 1997 and 2007 by The American Institute
Ink        of Architects. All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and International Treaties. Unauthorized
           reproduction or distribution of this AIA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the   16
 /      maximum extent possible under the law. This document was produced by AIA software at 10:22:38 on 12/11/2013 under Order No 61 10728933_1 which expires
      A on 04/06/2014, and is not for resale.
           User Notes:                                                                                            :   , - '                   .      (1180134772)




                                                                                       —      —;
          Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 22 of 39
                Case 1 : 20-CV-01006-G H W                         Document 75-3                  Filed 11/11/20              Page 22 of 39

                                                  '•:oA




          person or entity even though that person or entity would otherwise have a duty of indemnification, contractual or
          otherwise, did not pay the insurance premium directly or indirectly, and whether or not the person or entity had an
          insurable interest in the property damaged.

          ARTICLE 14             TEMPORARY FACILITIES AND WORKING CONDITIONS
......        § 14.1 The Contractor shall furnish and make available at no cost to the Subcontractor the Contractor's temporary
  " : ; v . ; facilities, equipment and services, except as noted below:

                      Temporaiy Facility, Equipment or Service               Cost, if any ($0.00)
                       REFER TO BID BOOKLET

          § 14,2 Specific working conditions:
          (Paragraph deleted)
           All work' ofthis contract to be in accordance with contract drawings and specs, Remedial Action Work Plan and the
          Project Labor Agreement.


          ARTICLE 15     MISCELLANEOUS PROVISIONS
          § 15.1 Where reference is made in this Subcontract to a provision of another Subcontract Document, the reference
          refers to that provision as amended or supplemented by other provisions of the Subcontract Documents.


          § 15.2 Payments due and unpaid under this Subcontract shall bear interest from the date payment is due at such rate as
          the parties may agree upon in writing or. in the absence thereof, at the legal rate prevailing from time to time at the
          place where the Project is located.
          (Paragraph deleted)
          N/A


          § 15.3 Retainage and any reduction thereto are as follows:


                      See Section 11.1




          (Paragraph deleted)
          ARTICLE 16             ENUMERATION OF SUBCONTRACT DOCUMENTS
          § 16.1 The Subcontract Documents, except for Modifications issued after execution of this Subcontract,                           are
          enumerated in the sections below.


          § 1 6.1 .1 This executed AIA Document A40 1—2007, Standard Form of Agreement Between Contractor and
          Subcontractor, as modified


          § 16.1.2 The Prime Contract, consisting of the Agreement between the Owner and Contractor dated as first entered
          above and the other Contract Documents enumerated in the Owner-Contractor Agreement Subcontractor expressly
          acknowledges that it has had sufficient time to review the terms and conditions of the Prime Contract.


          § 16.1.3 The following Modifications to the Prime Contract, if any, issued subsequent to the execution of the
          Owner-Contractor Agreement but prior to the execution of this Agreement:


                      Modification                                           Date
                       N/A


          § 1 6.1.4 Additional Documents, if any, forming part of the Subcontract Documents:



                      1.     Bid Proposal Form, including:
                            a.     Pricing Breakouts
                            b.     Acknowledgement of all Addenda
                            c.      Integrity Affidavit

          AIA Document A401™ -2007. Copyright © 1915, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 19S7, 1972, 1978, 1987, 1997 and 2007 by The American Institute
 Inil     of Architects. Atl rights reserved. WARNING: This AIA* Document is protected by U.S. Copyright Law and international Treaties. Unauthorized
          reproduction or distribution of this AJA® Document, or any portion of it, may result in severe civil and criminal penalties, and will be prosecuted to the   17
   /      maximum extent possible under the law. This document was produced by AIA software at 1 0:22.38 on 12/1 1/2013 under Order No.S1 1 0728933_1 which expires
          on 04/06/2014, and is not for resale.
          User Notes:                                                                                                                               (1180134772)




                                                                  in           n      n
                Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 23 of 39
                      Case l:20-cv-01006-GHW                            Document 75-3                  Filed 11/11/20                Page 23 of 39




                                         d.    Trade Scope Checklist, dated 2/25/13
                                         e.    Site Logistics Plans
                                         f.    Drawings & Specifications List, dated 4/1/13
                              2.          Bond Requirements
                              3.          NY State Procurement Lobbying Act Forms
                              4.          Bidder's Self-Performance Plan and Identification of Subcontractors
                              5.          M/WBE and EEO F orms
                              6.          Financial and Safety Qualification Forms
                              7.          New York State Vendor Responsibility Forms
                              8.          Vendor Disclosure Forms
                              9. :( Project Schedule
                              10: : F.J. Sciame Construction Co., Inc. General Requirements Rider 'A'
                              11;         F.J. Sciame Construction Co., Inc. General Requirements Rider 'B'
                              12.         F.J. Sciame Construction Co., Inc. General No Tolerance Policy
                              13.         Subcontractor Safety Requirements
                          : V 1 4. : :    Project Labor Agreement
                              15.:        Project Insurance Requirements
                              16.         Noise Mitigation Plan
                              17.         FJSC Safety Program
                              18.        CCIP Manual


                (Paragraph deleted)
                Notwithstanding any reference herein to AIA Document A201 -2007 (General Conditions of the Contract for
                Construction), that document is not part of the Subcontract Documents.

                          .                           •.                                     V
                This Agreement entered into as of the day and year first writtenWxjyc.



            V                                                   -



                 CONTRACTOR (Sigriaturejr                                                    SUBCONTRACTOR (Signature,
                 Michael Porcelli Executive Vice President                                               Vj-VBc- Y             ilA
                                                                                             (Printed name and title)




    11
                                          Ml




                      ;




111*. 11
1


    P




                AIA Document A401™- 2007. Copyright © 1915, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1967, 1972, 1978, 1987, 1997 and 2007 by The American Institute
    Inii        of Architects. All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and International Treaties. Unauthorized
                reproduction or distribution of this AIA® Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
                                                                                                                                                                             18
        I       maximum extent possible under the law. This document was produced by AIA software at 10-.22:38 on 12/1 1/2013 under Order No. 61 10728933_1 which expires
                on 04/06/2014, and is not for resale.
                User Notes:                                                                                                                               (1180134772)
    Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 24 of 39
      Case l:20-cv-01006-GHW   Document 75-3   Filed 11/11/20   Page 24 of 39




    RIDER B TO AGREEMENT

                        BETWEEN

                     F.J. SCIAME
O
                                 AND

                  WHITESTONE
Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 25 of 39
  Case l:20-cv-01006-GHW   Document 75-3    Filed 11/11/20   Page 25 of 39




                  RIDER B TO AGREEMENT


                               between


 F.J. SCIAME CONSTRUCTION CO., INC. ("Contractor")


                                   and


WHITESTONE CONSTRUCTION CORP. ("Subcontractor")


                           Dated: October 7, 2013
      Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 26 of 39
            Case l:20-cv-01006-GHW                  Document 75-3          Filed 11/11/20         Page 26 of 39




    15.21     Superseding Article 35-E of General Business Law of State of New York


                        15.21.1 It is the intention of the parties that, to the extent not prohibited by Article 35-E of the
             General Business Law of the State of New York, commonly known as the 'Prompt Payment Act' (the
             "Prompt Payment Act"), or otherwise expressly provided in this Agreement, the terms and conditions of this
             Agreement shall supersede the provisions of the Prompt Payment Act in their entirety and, accordingly, (i)
             the Prompt Payment Act shall not apply to this Agreement, and (ii) the absence of a provision in this
             Agreement covering any matter addressed in the Prompt Payment Act shall not be construed to mean that
             the parties have agreed that the applicable provision in the Prompt Payment Act shall govern with respect to
             that matter.


                                           ARTICLE 16 - DISPUTES AND CLAIMS


    16.1      Disputes between the Contractor and the Subcontractor


              16.1.1    In consideration of and as a material inducement to the Construction Manager to enter into this
    Agreement, Subcontractor agrees that any Claim, as defined in Article 1 , and any Dispute, as that term is defined in
    this Article 16, shall be determined in accordance with the provisions of Article 29 of the Prime Agreement and this
    Article 1 6.   Subcontractor hereby agrees to submit to the dispute resolution procedures set forth therein and herein
    and that such procedures shall be the exclusive means for determining any Dispute, and consents to be joined in any
    mediation, arbitration or other alternative dispute resolution proceeding to which the Construction Manager or
    CUCF is a party concerning any such Dispute.


              16.1.2. All claims, controversies or disputes Subcontractor may have in relation to this Agreement or the
    Work hereunder, including without limitation all claims, controversies or disputes a sub-subcontractor or a supplier
    to Subcontractor may have in relation to this Agreement, (each a "Dispute"), to the extent permitted by law, shall be
    resolved exclusively by the procedure set forth in this Article. Without limitation, this procedure covers Disputes
    concerning: (1) the scope of the Work related to this Agreement, (2) any direction given by CUCF or any
    governmental agency, (3) the performance by CUCF of its obligations under the Prime Agreement and/or by the
    Construction Manager of its obligations under this Agreement, (4) the interpretation of the Prime Agreement or of
    the Contract Documents, (5) if an amount, and what amount, if any, is to be paid for Work or Extra Work or
    disputed Work performed in connection with this Agreement, (6) every payment to and by Subcontractor, (7) the
    conformity of the Work with the Prime Agreement and this Agreement or the acceptability and quality of any
    portion or all of the Work, and (8) any combination of these. Independent of any other provision, time is of the
    essence to the procedures and to all time requirements set forth in this Article 16. Subcontractor hereby grants
    CUCF the right to resolve any claim, controversy, or dispute between or amongst CUCF, the Construction Manager
    and Subcontractor arising under or related to the Prime Agreement, this Agreement, or the Project, including,
    without limitation, the right of CUCF to resolve any of these by direct payment on behalf of Subcontractor to a sub-
    subcontractor or supplier to Subcontractor with a corresponding charge against Subcontractor's balance under this
    Agreement.


              16.1.3. The terms of this Agreement shall remain in full force and effect during the period this dispute
    resolution procedure is being followed with respect to any Dispute. Subcontractor agrees to continue to perform its
    obligations hereunder during this period in accordance" with this Agreement and as directed by the Construction
    Manager, including, without limitation, any and all matters covered by the Dispute. Failure of Subcontractor to
    continue without delay to discharge its obligations hereunder, including, without limitation, to perform any Work,
    disputed Work and Extra Work as directed, shall constitute a material breach of this Agreement and a waiver by
    Subcontractor of each Dispute then under review in this procedure.       Notwithstanding the requirements of Section
    16.1, the Subcontractor acknowledges that a breach of its obligations under this Section 16.1 may cause irreparable
    harm to the Construction Manager and that there may be no adequate remedy at law available to the Construction
    Manager by reason of such breach.     Accordingly, the Construction Manager shall be entitled to mandatory
    injunctive relief to enforce Subcontractor's performance of its obligations hereunder.


              16.1.4. During the investigations integral to this procedure, each party shall provide to the other party
    copies of all information that each provides in response to any requests for information made by the Executive
    Director of the Department of Design, Construction and Management of CUNY (the "Executive Director") and by

I
                                                               57
       Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 27 of 39
            Case l;20-cv-01006-GHW                     Document 75-3         Filed 11/11/20          Page 27 of 39




    the Vice Chancellor for Facilities Planning, Construction and Management of CUNY (the "Vice Chancellof).


             16.1.5. In any event Subcontractor, either on its own behalf or on behalf of a sub-subcontractor or supplier,
    fails (a) to submit timely any Notice of Dispute, Dispute Report, Notice of Appeal, or any other information or
    document required or requested to be provided or (b) to attend without good cause any meeting it is required or
    requested to attend, pursuant to this procedure, its Dispute shall be deemed waived, and CUCF and the Construction
    Manager shall be deemed released of all liability for it


            16.1.6. As either may deem appropriate from time to time, the Executive Director and Vice Chancellor
    each may obtain technical and other expertise for assistance in evaluating the information related to a Dispute. Each
    may use mediation and select as a neutral mediator a CUNY employee, who is from a department or office not under
    the supervision of the Executive Director or Vice Chancellor, or hire a neutral mediator, who is not employed by
    CUCF or CUNY; Subcontractor agrees to pay the Construction Manager a propoxtionate share of any fee required to
    be paid by the Construction Manager to CUCF for the services of a mediator not employed by CUCF or CUNY. All
    mediation sessions shall be confidential and the parties agree that no mediation session may be the sole source of
    any information used in any other forum, such as litigation of the Dispute.


    16.2 Commencement


             Within ten (10) days of any act, omission or condition that gives rise to a Dispute, Subcontractor, both on
    its own behalf and on behalf of its sub-subcontractors and suppliers, must submit to the Construction Manager
    written notice of its Dispute. In each such notice, Subcontractor must identify (a) the date on which the Dispute
    arose, and (b) a brief description of it (with the elements specified in (a) and (b) hereof comprising a "Notice of
    Dispute"). Subcontractor may add other information it deems relevant. This notice requirement shall not replace any
    other notice requirement set forth in the Prime Agreement or in this Agreement. For cause, the Executive Director
    may extend in writing by no more than ten (10) business days the period within which Subcontractor may file the
    Notice of Dispute.     The Construction Manager shall submit the Notice of Dispute to the Executive Director and
    may, in its sole discretion, elect to include or aggregate the Notice of Dispute, in whole or in part, with any dispute
    submitted by the Construction Manager to the Executive Director. An additional Dispute related in any fashion to an
    earlier Dispute that has been properly made must be initiated in full conformity with the requirements of this Section
    16.2 and will be void unless submitted in such timely manner. The failure to provide written notice of a Dispute
    within the time provided for in this Section 16.2 shall render Subcontractor's claims with respect to such Dispute
    void and preclude any later assertion thereof by the Subcontractor or any sub-subcontractor or vendor.


             16.2.1         In the event of circumstances arising out of the Work which requires the Construction
    Manager to perform an investigation related to the Work that may give rise to a Dispute, Claim or potential Claim,
    and upon request of the Construction Manager, the Subcontractor shall do the following:


                      a.        Provide   full   and   immediate    cooperation   to   the   Construction   Manager   and   its
    representatives who are charged with investigating the nature and circumstances of the claim or potential claim;


                      b.        Produce all documents and materials in its possession as requested by the Construction
    Manager or its representatives;


                      c.        Require all requested personnel (including those of sub-subcontractors) to provide their
    assistance with the investigation;


                      d.        Assist the Construction Manager, experts, attorneys and other representatives of the
    Construction Manager during the course of the Investigation;


                      e.        If requested, provide information pertaining to the investigation under oath;


                      f.        Furnish such other documents or information that may be relevant to the investigation;




                                                               58
i
          Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 28 of 39
               Case l:20-cv-01006-GHW                  Document 75-3           Filed 11/11/20        Page 28 of 39




                          g-      Assist in the investigation of the Design Professional or any other party performing
        services or providing work, labor or material in connection with the Project or the Work; and


                          h.       If requested by the Construction Manager, attend any arbitration, mediation or litigation
        action or proceeding in connection with the Project, without need for the issuance of a subpoena unless one is
        ordered by a dispute resolution board or court of law.


                 16.2.2   Under no circumstances shall any of the obligations set forth in this Article 16 affect the
        Subcontractor's duty to perform the Work in a professional manner. This Article 16 is solely intended to aid the
        Construction Manager in the investigation of Disputes, Claims or potential Claims arising out of the Work and to
        facilitate the expeditious resolution of such Claims or potential Claims in order to ensure that the Work is completed
        in accordance with the Contract Documents.


        16.3 Filing the Dispute


                 Within twenty (20) business days after submission of a Notice of Dispute to the Construction Manager,
        Subcontractor must submit to the Construction Manager an original and one copy (a) of a full written description of
        its Dispute, (b) of the resolution it requests, (c) of all documentation related to the Dispute, such as written orders
        from CUCF and the Construction Manager, and, as to any resolution that includes a payment of any sum, all
        supporting documentation that specifies the sum at issue and all computations required to arrive at the sum, and (d)
        of any other findings or decisions the Construction Manager asks CUCF and the Construction Manager to reach
        (with all of these elements comprising a "Dispute Report"). Subcontractor may add other information it deems
        relevant. For cause, the Executive Director and the Vice Chancellor may extend in writing by no more than ten (10)
        business days the period within which the Construction Manager may file the Dispute Report.          The Construction
        Manager shall submit the Dispute Report to the Executive Director and may, in its sole discretion, elect to include or
        aggregate the Dispute Report, in whole or in part, with any dispute report submitted by the Construction Manager to
        the Executive Director.


        1 6.4 Investigation, Meetings, and Notice of Appeal


                 16.4.1. After receipt of the Dispute Report, the Executive Director shall investigate it, may require
        additional information from CUCF staff, from the Construction Manager and from Subcontractor, and may convene
        meetings with the Construction Manager and/or Subcontractor, including any relevant sub-subcontractor, and CUCF
        staff to resolve the Dispute. The Executive Director may resolve the Dispute by negotiating terms acceptable to the
        Construction Manager, Subcontractor and CUCF (a "Negotiated Resolution"). The Executive Director shall put in
        writing any Negotiated Resolution to be executed by the Construction Manager, Subcontractor and CUCF.
        Alternatively, after completing this investigation of the Dispute, the Executive Director may issue written findings
        and resolve the Dispute unilaterally, without negotiation, in a written decision (a "Unilateral Resolution") that
        CUCF shall send to the Construction Manager by certified mail, return receipt requested, and to the CUCF staff for
        implementation. The Construction Manager shall promptly furnish a copy of any Unilateral Determination to
        Subcontractor.    Any Unilateral Resolution rendered by the Executive Director, and not timely appealed by
        Subcontractor pursuant to the procedure described below, shall be final and binding upon the parties, including
        Subcontractor and its sub-subcontractors and suppliers upon expiration of the tenth day after tire Construction
        Manager receives any such Unilateral Resolution.


                 16.4.2. Subcontractor, on its own behalf and on behalf of a sub-subcontractor, may request that the
        Construction Manager submit an appeal if (a) the Executive Director is unable to reach a Negotiated Resolution or
        (b) Subcontractor receives a Unilateral Resolution with which Subcontractor disagrees. Subcontractor must
        commence any such appeal by submitting to the Construction Manager a written notice to be submitted to the Vice
        Chancellor requesting the Vice Chancellor to resolve the Dispute or to revise the Unilateral Resolution, as the case
        may be ("Notice of Appeal"). Subcontractor acknowledges that the Prime Agreement required the Construction
        Manager to file the Notice of Appeal within thirty (30) consecutive calendar days after the Executive Director
        receives the Dispute Report in the case of a failure to reach a Negotiated Resolution or, within ten (10) consecutive
        calendar days after the Construction Manager receives any Unilateral Resolution with which Subcontractor                  .
        disagrees. Consequently, Subcontractor shall submit a Notice of Appeal pursuant to this paragraph to the
        Construction Manager in sufficient time to enable the Construction Manager to timely submit such Notice of Appeal
\
\


    \                                                             59
    \
      Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 29 of 39
           Case l:20-cv-01006-GHW                   Document 75-3           Filed 11/11/20         Page 29 of 39




    to the Vice Chancellor, but in no event less than three (3) business days before the deadline for the Construction
    Manager to submit the Notice of Appeal to the Vice Chancellor. The Construction Manager shall have no
    responsibility for failure to timely deliver a Notice of Appeal to the Vice Chancellor if Subcontractor shall fail to
    deliver same to the Construction Manager within the time required by this paragraph.




    1 6.5 Appeal


            After submittal to the Vice Chancellor of the Notice of Appeal, the Vice Chancellor shall investigate the
    Dispute, may require additional information from CUCF staff, from the Construction Manager and from
    Subcontractor, and may convene meetings with the Construction Manager and Subcontractor, including any relevant
    sub-subcontractor, and CUCF staff to resolve the Dispute. The Vice Chancellor may resolve the Dispute by
    negotiating terms acceptable to the Construction Manager, Subcontractor and CUCF. The Vice Chancellor shall put
    in writing any such resolution to be executed by the Construction Manager and the CUCF. Alternatively, after
    completing this investigation of the Dispute, the Vice Chancellor may issue written findings and resolve the Dispute
    unilaterally, without negotiation, in a written final decision that CUCF shall provide to the Construction Manager
    and to the Executive Director for implementation, a copy of which shall be promptly furnished by the Construction
    Manager to Subcontractor. If the Vice Chancellor is unable to resolve the Dispute within thirty (30) consecutive
    calendar days of receiving the Notice of Appeal or if within ten (10) consecutive calendar days after the
    Construction Manager receives from the Vice Chancellor a written final decision with which the Construction
    Manager disagrees, Subcontractor, on its own behalf and on behalf of its sub-subcontractors, agrees that its only
    remedy shall be an appeal pursuant to Article 78 of the Civil Practice Laws and Rules of the State of New York.


    16.6     Claims and Actions Thereon


             16.6.1 No claim by Subcontractor against Construction Manager, or, to the extent expressly permitted by
    the Prime Agreement, against CUCF for damages for breach of contract or compensation for Extra Work shall be
    made or asserted in any action or proceeding at law or in equity, unless Subcontractor shall have strictly complied
    with all requirements relating to the giving of notice and of information with respect to such claims as provided in
    this Agreement. The failure of Subcontractor to timely and strictly comply with the requirements of this Article 16,
    or any of the related requirements of the Prime Agreement, shall be conclusively deemed to be a waiver by
    Subcontractor of, and will relieve contractor of all responsibility to present or pay for, any such Claim or dispute.


             16.6.2 No action or proceeding shall be instituted or maintained by Subcontractor on any claims unless
    such action or proceeding be commenced within six (6) months after the date of the filing of the final payment
    voucher pursuant to the Prime Agreement; except that an action or proceeding on a claim for moneys deducted,
    retained or withheld under the provisions of this Agreement or by law, must be commenced within six (6) months
    after the date of final payment hereunder or after such moneys become due and payable hereunder, whichever is
    later, and, further, except that an action or proceeding on a claim based upon the Director's or Construction
    Manager's exercise of the right to terminate this Agreement for cause must be commenced within six (6) months
    after the date on which this Agreement is so terminated for cause.


    16.7    No claim whatsoever shall be made by Subcontractor against any officer, agent, or employee of the
    Construction Manager or CUCF for, or on account of, anything done or omitted to be done in connection with this
    Agreement.   Subcontractor further agrees that it shall make no claim against CUCF, its officers, agents or
    employees, by reason of this Agreement, or any acts or omissions of the Construction Manager; provided however,
    such restrictions shall not apply to (a) demands filed by Subcontractor pursuant to Article 10.6 of the Prime
    Agreement, or (b) disputes submitted by Subcontractor pursuant to dispute resolution provisions contained in this
    Agreement.




I


                                                              60
    Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 30 of 39
      Case l:20-cv-01006-GHW   Document 75-3   Filed 11/11/20   Page 30 of 39




              SECTION 01 33 00
O
                   SUBMITTALS
Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 31 of 39
   Case l:20-cv-01006-GHW              Document 75-3       Filed 11/11/20      Page 31 of 39



                                                                         SECTION 01 33 00

                                                          SUBMITTAL PROCEDURES



 PART 1 - GENERAL


  1.01    RELATED DOCUMENTS

     A.   Drawings and general provisions of the Contract, including General and Supplementary
          Conditions and other Division 01 Specification Sections, apply to this Section.

  1.02    SUMMARY


     A.   This Section specifies administrative and procedural requirements for handling and
          processing submittals during construction.


     B.   Related Sections include the following:
          1.    Instructions to Bidders
          2.    01 77 19 Contract Closeout


  1.03    SUBMITTAL SCHEDULE


     A.    The Contractor shall submit a list of submittals and schedule of dates for submission as
          stipulated in the Contract Documents and as required for the execution of the work.


     B.   The Contractor shall submit a Submittal Schedule in hard copy and electronically, with
          submission numbers clearly noted.     The CM will review proposed schedules for
          acceptance and submit any revisions necessary.      Time frames are to be given in
          consecutive calendar days, not number of working days.      Such schedules shall be
          submitted at the Project Pre-Construction conference.


     C.   The following guidelines shall apply:
          1.    Type 1 Submissions: Long lead items, preparatory work items and other items as
                required within the Contract Documents, shall be submitted within ten (10)
                calendar days after Notice to Proceed or as required by Contract.
                a.     Surveys
                b.     Storage area location(s)
                c.     Project schedules, procedures, and phasing plan
                d.     Security plan
                e.     Site Safety Plan
                f.     Waste management/removal plan
                i-     Preliminary coordination drawings
          2.    Type 2 Submissions:    All technical and product data, shop drawings, samples,
                on-going submittals such as monthly progress reports, progress photographs, and
                submission items which are not required for the work to start, will be submitted
                according to the approved submittal schedule.      If no time frame is given they
                may be submitted up to thirty (30) calendar days after the date of the Notice to
                Proceed.
          3.    Type 3 Submissions:       Items such as guarantees, warrantees, as-built drawings,
                reports, installation certificates, operation or maintenance manuals, quality
                control testing, lab reports, and permits (including all Agency approvals, sign-
                offs, and DOB Letters of Completion) will be accepted beyond thirty (30)



 City Tech Academic Building                                        SUBMITTAL PROCEDURES
 Brooklyn, New York                                                                    01 33 00 -1
 Contract No. NY-CUCF-01-08                                                          June 12, 2012
Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 32 of 39
  Case l:20-cv-01006-GHW              Document 75-3         Filed 11/11/20       Page 32 of 39


                 calendar days after date of the Notice To Proceed, but no later than the approved
                 project date of final completion, or as mandated by time frames set by any
                 Agency having jurisdiction over the project.

    D.    The submission schedules shall indicate dates when each item will be sent by the
          Contractor to the CM for review and approval by CM/AE.


    E.    The Contractor shall be responsible for strict adherence to approved schedules unless a
          written request for deviation from the schedule is made to the CM.       The request shall
          not be valid until approved.


    F.    Submit all shop drawings, samples and product data from each specification section at
          the same time, unless otherwise noted in the approved Submissions schedule.


    G.    No work shall be fabricated, or materials delivered to the site, until final approval of all
          shop drawing(s) and other required submissions for that work has been obtained


    H.    Final payment to the Contractor will not be released until all approved submissions of
          all phases are received, checked and approved.


    I.    Submissions returned for corrections shall be resubmitted with the required corrections
          made within ten (10) business days, calculated from the date of receipt of the returned
          submission(s) from the Contractor.    The procedure shall be repeated as many times as
          required, until final submissions are obtained that require no further correction.


    J.    Rejected submissions shall be resubmitted with the required corrections made within
          ten (10) business days, calculated from the date of receipt of the returned submission(s)
          from the Contractor.   The procedure shall be repeated as many times as required until
          final submissions are obtained that require no further correction.


 1.04     LOCATIONS


    A.    All Submissions, except product samples, shall be made by electronic mail to the
          Construction Manager at an e-mail address provided by the CM.         The CM will review
          for general submittal completeness and transmit same to the project Architect.


    B.    Product samples are to be delivered to the CM as follows:
                F.J. Sciame Construction Co., Inc.
                14 Wall Street, 2nd Floor
                New York, NY 10005
                Attn: Melissa Steeves

 1.05    DISTRIBUTION OF PRODUCT DATA, SAMPLES AND SHOP DRAWINGS


    A.   Contractor Submissions
          1.    The Contractor shall submit product data and test data by electronic mail; O&M
                manuals and shop drawings shall be submitted as hard copies. All submissions
                shall be directed to the CM Project Manager.
         2.     Samples: a total of three (3) samples shall be provided to the CM


 1.06    SUBMISSION REQUIREMENTS, GENERAL

   A.    All Contractor submissions shall be accompanied with a dated transmittal letter,
         indicating the contract number, Facility name, and the applicable specifications section
         number, Submittals not accompanied by a clear transmittal will not be accepted.




 City Tech Academic Building                                         SUBMITTAL PROCEDURES
 Brooklyn, New York                                                                      01 33 00 -2
 Contract No. NY-CUCF-01-08                                                            June 12,2012
    Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 33 of 39
      Case l:20-cv-01006-GHW                  Document 75-3                Filed 11/11/20               Page 33 of 39


         B.   The Contractor shall be responsible for the pickup of all unacceptable or rejected
              submissions.

         C.   The Contractor shall check all submittals for accuracy, completeness, dimensions,
              clearances, connections, accessibility, servicing, maintenance, and compliance with the
              Contract Documents, including changes by addenda, change orders, and coordination
              drawings    of related trades.           In    addition,     the    Contractor      shall   verify    all    field
              measurements and conditions.            Submissions shall bear Contractor's stamp of approval
              as evidence that they have been so reviewed.                  The Contractor shall then transmit the
              submission(s)       for   review.      Submissions         that    do    not    fully   comply     with     these
              requirements will not be accepted.

        D.    The shop drawing(s) shall show in detail all components, finishes, fabrication and
              construction methods, relationship              to   adjoining work on shop drawing(s),                     sizes,
              dimensions,     sections,    gauges,     connections        and     anchors.      Include    on    each     sheet
              information as to vendor's name, drawing(s) number, date drawn, revision number and
              revision   date.    Contract Drawings          submitted      as    shop       drawings     WILL NOT BE
              ACCEPTED


        E.    Shop drawings, product data etc. shall be submitted electronically. Clearly indicate
              proposed items when there are multiple choices on a cut sheet.


        F.    Acceptance of a separate item shall not be interpreted as acceptance of an assembly in
              which the item functions.           The right is reserved by the CM to require submissions of
              details, shop erection, coordination or setting drawings, and of any schedules for any
              part of the work, whether or not specifically mentioned in Specification Sections, where
              substitutions      or   modifications    are    proposed      by        the   Contractor    or    where     such
              information is essential to the proper assembly, coordination or execution of the work
              under the Contract.


o       G.    The items listed in the Contractor's submissions list do not limit the Contractor's
              responsibility from submitting Shop Drawings, Product Data or Samples for all
              equipment, accessories and operations that are to be provided under this contract.
              There will be no adjustment to the contract price to compensate the Contractor for
              submissions requested which are not specifically listed.


        H.    Except as otherwise specifically provided in the Contract Documents, CUNY reserves
              the right to reject any materials, equipment or articles proposed for use by the
              Contractor with which CUNY has had no prior experience, unless the Contractor is able
              to prove to the satisfaction of CUNY that such materials, equipment or articles have
              been in general use and given satisfactory performance for a minimum of three years.
              The Contractor shall furnish the CM with a list of such locations, and the CM and
              CUNY shall conduct such investigation as will, in its sole judgment, satisfy itself as to
              the fitness of the materials, equipment or articles for the work intended.

        I.    All substitutions requested by the Contractor shall be supported by comparison sheets
              for both the specified item and the proposed substitution, showing all necessary
              equivalent information for both.               Submissions including only information on the
              proposed substitution will not be accepted.


        J.    All shop drawings shall be printed to scale, and the scale identified in the title block of
              the drawing.

       K.     All items of related equipment in a system shall be the product of one manufacturer,
              and shall be submitted together at one time, unless otherwise noted in the schedule.


     City Tech Academic Building                                                        SUBMITTAL PROCEDURES
     Brooklyn, New York                                                                                         01 33 00 -3
     Contract No. NY-CUCF-01-08                                                                                June 12, 2012
Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 34 of 39
  Case l:20-cv-01006-GHW                Document 75-3        Filed 11/11/20       Page 34 of 39


          The submissions for a system shall consist of original catalog cuts accompanied by an
          enclosed table of contents. This table of contents shall contain a list of all equipment
          proposed to be used, giving the manufacturer's name, trade name, catalog number or
          other positive means of identification for each item.


    L.    For those items required to comply with referenced standards, certifications from the
          manufacturer of such compliance shall be submitted. Corresponding equipment in each
          system shall be the product of one manufacturer. The term "w/certification" also refers
          to the submittal of any and all certified mill or laboratory test reports indicating that the
          material submitted complies with the requirements specified and is intended generally
          for the applications shown.


    M.    The term "w/color chart" refers to the submittal of a manufacturer's full assortment of
          colors available for the specified product. Submittals shall be in color. Black and white
          copies are not acceptable.


    N.    Where physical samples are required, three (3) samples shall be submitted for each
          item.

    O.    Deviations from the Contract Documents shall be clearly marked, indicating component
          and system variations, additions, deletions, revised equipment locations, construction
          detail variations, substitutions, and similar changes. Include a written description of the
          reason for the deviation, indicating headroom heights, ceiling heights, clearances, and
          other dimensions affected by the proposed deviations. All variations from the Contract
          Documents not brought to the attention of the CM in this manner shall be the sole
          responsibility of the Contractor even when such submittal has been accepted.


    P.    The Contractor's Responsibility:    The CM/AE review and acceptance shall not relieve
          the Contractor from responsibility for error in shop drawings or for proper coordination
          and assembly of materials and equipment with other work; nor from the responsibility
          of furnishing materials and labor not indicated on the shop drawings, but required by
          the Contract Documents for completion of the Work.


    Q-    Equivalent Quality of Materials:    All materials and equipment which are designated in
          the Specifications by a number in the trade name are designated for the puipose of
          describing the article and fixing the standard of the quality and finish.     Materials and
          equipment which are, in the opinion of the CM/AE, the equivalent to that specified, will
         be accepted.


    R.   No work shall be fabricated, or materials delivered to the site, until final approval of all
         shop drawing(s) and other required submissions for that work has been obtained. Final
         approved copies of all shop drawing(s) must be completed without added corrections,
         notes or comments, in pencil or ink on the white prints or blueprints.        At the time of
         submission, the Contractor shall call to the attention of the CM, in writing, to any
         deviations from the Contract Documents contained on the Shop Drawing(s). The
         approval of the Drawing(s) containing deviations not specifically brought to the
         attention of CUNY, or containing errors or omissions of any sort, shall not relieve the
         Contractor of the responsibility for executing the work in accordance with the Contract
         Documents.


    S.   Final payment to the Contractor will not be released until all approved submissions of
         all phases are received, checked, and approved.




 City Tech Academic Building                                         SUBMITTAL PROCEDURES
 Brooklyn, New York                                                                      01 33 00 -4
 Contract No. NY-CUCF-01-08                                                            June 12,2012
Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 35 of 39
   Case l:20-cv-01006-GHW                       Document 75-3              Filed 11/11/20        Page 35 of 39


         T.   In   submittals       requiring    manufacturer's        literature,   provide   complete    installation
              instructions for specified product and any associated miscellaneous material required to
              complete construction.


         U.   The submission of any material, or article, as the equal of the materials or articles set
              forth in the specifications as a standard shall be accompanied by cost information,
              illustrations, drawings, descriptions, catalogs, records of tests, samples and any other
              information for both the specified item and the potential substitute item essential for
              judging, the quality and the materials, finish and durability of that specified as standard,
              as well as information indicating satisfactory use under similar operating conditions.

     V.       Identify       each   submission    by   the   Submission       Control    Number     assigned    on    the
              Submission List.        The control number shall be clearly written on the upper right hand
              corner of each catalog cut, incorporated into the title block of all shop drawings,
              included on all transmittals, and on identifying labels affixed to all samples.                Items not
              submitted in this format will be rejected without review.

     W.       In the event that all or any portion of a submission is rejected due to nonconformance
              with packaging and labeling requirements, or for any other reason, the Contractor shall
              tender     a   new    submission    conforming      to     contract    requirements   within     (10)   ten
              consecutive calendar days, calculated from the submission's rejection date. In no event
              shall the Contractor be permitted to tender submissions beyond the dates contained in
              the approved Submissions schedule without written approval of the CM.


     X.       Disapproved submissions are to be returned to the Contractor directly.


     Y.       No work shall be fabricated, manufactured, or installed from shop drawings stamped
              "Revise and Resubmit" or "Rejected", and such shop drawings shall be corrected and
              resubmitted by the Contractor until accepted by the Architect. At least one complete set
              of "No Exceptions Taken" and/or "Make Corrections Noted" shop drawings shall be
              kept at the site in the Contractors field office for reference at all times.                "Revise and
              Resubmit" or "Rejected" shop drawings shall not be permitted at the site.


     Z.       Submittals marked "No Exceptions Taken": submittals which require no corrections by
              the Architect will be marked "No Exceptions Taken".


     AA.      Submittals marked "Make Corrections Noted":                   submittals which require only a minor
              of amount of correcting will be marked "Make Corrections Noted".                       This mark shall
              mean that checking is complete and all corrections are obvious without ambiguity.
              Fabrication will be allowed on work marked "Make Corrections Noted" provided such
              action will expedite construction and noted corrections is adhered to.                 If fabrication is
              not made strictly in accordance with corrections noted, the item shall be rejected in the
              field, and the Contractor will be required to replace such work in accordance with
              corrected submittals and at their own expense.


    BB.       Submittals marked "Revise and Resubmit" or "Rejected": when submittals are contrary
              to contract requirements or too many corrections are required, they will be marked
              "Revise and Resubmit" or "Rejected". No work shall be fabricated under either of
              these marks. The Architect shall list the reasons for rejection on the submittals or in the
              transmittal letter accompanying their return.               The submittals must be corrected and
              resubmitted for approval within ten (10) business days.

 1 .07        SUBMISSION REQUIREMENTS, GENERAL


    A.        General:



 City Tech Academic Building                                                         SUBMITTAL PROCEDURES
 Brooklyn, New York                                                                                       01 33 00 -5
 Contract No. NY-CUCF-01-08                                                                           June 12, 2012
    Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 36 of 39
       Case l:20-cv-01006-GHW             Document 75-3          Filed 11/11/20       Page 36 of 39


               1.    Where required in the Specifications or otherwise requested by the CUNY, CM
                     or Architect, samples of any material to be used, and of the finish to be applied in
                     the Work, shall be submitted to the Contractor for approval. Samples shall be of
                     such a nature to fully illustrate the character of the finished work or as may be
                     more fully described in the trade Specifications.
               2.    Samples shall be furnished so as not to delay fabrication, allowing the Architect
                     and CM reasonable time for the consideration of the samples submitted.
               3.    The Contractor shall store and protect large samples and mock-ups until the
                     Project is complete or until a time approved by the CM.
              4.     Accepted samples will establish the standards by which the completed Work will
                     be judged.


        B.    Samples:
               1.    Samples shall be of sufficient size or quantity to clearly illustrate the quality,
                     type, range of color, finishes or texture and shall be properly identified.
              2.     Samples shall be checked by the Contractor for conformance to the Contract
                     Documents before being submitted to the Architect and the CM and shall bear
                     the Contractor's stamp of approval certifying that they have been checked.
              3.     Samples shall be submitted in triplicate and each sample shall be identified with
                     the name and number of the Project, reference to Specification Section, Contract
                     Drawing number, nature of the material, trade name of manufacturer and the
                     location of its intended placement. Written approval shall be obtained, and the
                     work furnished shall conform strictly to the samples approved by the CM. No
                     approval of a sample shall be taken in itself to change or modify any of the
                     requirements of the Contract.
              4.     Transportation charges or samples submitted to the CM shall be prepaid by the
                     Contractor. Samples shall be delivered to the CM's office at 14 Wall Street, NY,
                    NY 10005, Attention: Anne Marie Chance.           If the Contractor requires a sample
                    for his use, he shall notify the CM in writing.

O             5.    If samples are disapproved, the Contractor shall make all corrections required
                    and shall resubmit the required number of new samples until approval is
                    received.


        C.    Job Mock-Ups:
              1.    Job mock-ups      (as required) by the CM or CUNY representative shall be
                    constructed on site by the Contractor and only one of each type will be required.
                    Mock-ups shall be constructed only after the individual samples and components
                    used in the mock-up have been approved by the Architect.         If a mock-up is not
                    approved, the Contractor shall construct additional ones           until approval is
                    received.

        D.    Samples for Tests:
              1.    The Contractor shall furnish such samples of material as may be required for
                    examination and tests. All samples of material for tests shall be taken according
                    to standard methods and as required by the Contract Drawings.

        E.    Samples Of Materials: The Contractor shall submit to the Construction Manager for
              approval, samples of all materials, in accordance with the specification requirements, as
              directed by the CM.
              1.    For samples     of materials involving    electrical work of any nature, see the
                    "General Electrical Requirements".
             2.     Samples shall be in triplicate, of sufficient size to show the quality, type, range of
                    color, finish and texture of the material.  However, in addition thereto, after
                    approval, three (3) additional samples showing the material, color and texture of



     City Tech Academic Building                                          SUBMITTAL PROCEDURES
     Brooklyn, New York                                                                      01 33 00 -6
     Contract No. NY-CUCF-01-08                                                            June 12,2012
    Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 37 of 39
      Case l:20-cv-01006-GHW                Document 75-3       Filed 11/11/20      Page 37 of 39


                     all interior finishes, including the finishes of exposed built-in equipment, trim,
                     glazing, fittings and fixtures, etc., shall also be furnished. The sizes of these
                     additional samples shall be as directed and acceptable to the CM.
              3.     Each of the samples shall be labeled, bearing the name and quality of the
                    material, the Contractor's name, date, Contract and Project, and the related
                     Specification or Drawing reference to the samples submitted.
              4.    A letter of transmittal, in triplicate, from the Contractor requesting approval,
                    must accompany all such samples.
              5.    Transportation charges to the Construction Manager's office must be prepaid on
                    all samples forwarded.
              6.     Samples for testing purposes shall be in accordance with the requirements of the
                     Specifications.

        F.    Samples On Display: When samples are specified to be equal to samples in the office of
              the CM, they shall be carefully examined by the bidders and by those whom the bidder
              expects to employ for the furnishing of such materials.


        G.    The Approval Of Any Samples: Will be given as promptly as possible, and shall be
              only for the characteristic, color, texture, strength, or other feature of the material
              named in such approval, and no other.      When this approval is issued by the CM, it is
              done with the distinct understanding that the materials to be furnished will fully and
              completely comply with the Specifications, the determination of which may be made at
              some later date by a laboratory test or by other procedure. Use of materials will be
              permitted only so long as the quality remains equal to the approved samples and
              complies in every respect with the Specifications and the colors and textures of the
              samples on file in the office of the CM for the Project.

        H.    The Architect will be the final judge as to acceptability of laboratory test data and
             performance in service of materials submitted.

O       I.    Valuable   Samples:      such as hardware, plumbing and electrical fixtures,    etc., not
              destroyed by inspection or test, will be returned to the Contractor and may be
              incorporated into the Work after all questions of acceptability have been settled,
             providing suitable permanent records are made as to location of the samples, their
             properties, etc.


        J.   Equivalent Quality Of Materials: All materials and equipment, which are designated in
             the   Specifications by      a number in the    catalog     of any manufacturer or by a
             manufacturer's grade or trade name, are designated for the purpose of describing the
             article and fixing the standard or the quality and finish.       Materials and equipment,
             which are, in the opinion of the Architect, the equivalent to that specified, will be
             acceptable.


        K.   Equals: The submission of any material or article as the equal of the materials or
             articles set forth in the Specifications as a standard, shall be accompanied by
             illustrations, drawings, descriptions, catalogs, records of tests, samples and any and all
             other information essential for judging the equality to the materials, finish and
             durability of that specified as standard, as well as information indicating satisfactory
             use under similar operating conditions.


        L.   Where the Specifications provide that the manufacturer's directions are to be used, such
             printed directions shall be submitted to the Construction Manager.


       M.    Construction Manager To Select Inspectors: Except as specifically provided in the
             Specifications, the Constmction Manager and Architect will select and designate all


     City Tech Academic Building                                          SUBMITTAL PROCEDURES
     Brooklyn, New York                                                                    01 33 00-7
     Contract No. NY-CUCF-01-08                                                          June 12, 2012
    Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 38 of 39
      Case l:20-cv-01006-GHW                Document 75-3            Filed 11/11/20       Page 38 of 39


                persons, firms, or corporations to make or witness each and every inspection, test or
                analysis, with or without reports.          See also Technical Specifications for certain
                certifications and inspections; in all cases, the Technical Specifications supersede the
                General Conditions.


           N.   The Contractor shall give notice in writing to the Construction Manager, sufficiently in
                advance of his intention to commence the manufacture or preparation of materials
                specially manufactured or prepared for use in or as part of the permanent construction.


           O.   Such notice shall contain a request for inspection, the date of commencement and the
                expected date of completion of the manufacture or preparation of materials.              Upon
                receipt of such notice, the CM will arrange to have a representative present at such
                times during the manufacture as may be necessary to inspect the materials, or he will
                notify the Contractor that the inspection will be made at a point other than the point of
                manufacture, or he will notify the Contractor that inspection will be waived.


        P.      No Shipping Before Inspection: The Contractor shall comply with the foregoing, before
                shipping any material.


        Q-      Certificate Of Manufacture: When the CM so requires, the Contractor shall furnish to
                him, authoritative evidence in the form of Certificates of Manufacture that the materials
                to be used in the Work have been manufactured and tested in conformity with the
                Specifications. These certificates shall include copies of the results of physical tests
                and chemical analysis where necessary, that have been made directly on the product or
                on similar products being fabricated by the manufacturer.


        R.      When materials or manufactured products shall comprise such quantity that it is not
                practical to make physical tests or chemical analysis directly on the product furnished, a
                certificate stating the results of such tests or analysis of similar materials which were
                concurrently   produced   may,   at   the   discretion   of the   Construction   Manager,    be
O               considered as the basis for the acceptance of such material or manufactured product.


     1.08       SAMPLE SUBMISSION SCHEDULES




     SUBMISSIONS LIST


     Project Name:
     Contractor Name:
     Address:
     Phone:
     Fax:




     CSI          Control       Item Description                                                     Submission
                                                                                         CJ
     Section     No.                                                                                 Phase
                                                                                    u
                                                                                         2           (I, II, or III)
                                                                                    c.
                                                                                   S
                                                                                         VS
                                                                                         £
                                                                                    o    =
                                                                                   C-    Sj




     City Tech Academic Building                                             SUBMITTAL PROCEDURES
     Brooklyn, New York                                                                           01 33 00 -8
     Contract No. NY-CUCF-01-08                                                                  June 12, 2012
    Case 1:20-cv-01006-GHW Document 128-13 Filed 07/23/21 Page 39 of 39
       Case l:20-cv-01006-GHW      Document 75-3   Filed 11/11/20   Page 39 of 39




     PART 2 - PRODUCTS (NOT USED)



     PART 3 - EXECUTION (NOT USED)




                                                   END OF SECTION 01 33 00




o




     City Tech Academic Building                         SUBMITTAL PROCEDURES
     Brooklyn, New York                                                  01 33 00 -9
     Contract No. NY-CUCF-01-08                                        June 12, 2012
